Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 1 of 33




                                                              Page 1                                                                       Page 3
  1             IN THE UNITED STATES DISTRICT COURT                       l               APPEARANCES Cont'd
                  FOR THE DISTRICT OF KANSAS                              2
  2               KANSAS CITY, KANSAS DIVJSION                                    DEFENDANT JENNIFER CHAMBERS DANEY, APRN:
  3                                                                       J          HINKLE LAW FIRM, LLC
                                                                                     Mr. Gregory Young
  4    D.M., a minor, by and through )                                    4          1617 N. Waterfront Parkway, Suite 400
       his next friend and nalural  )                                                Wichita, KS 67200-6639
  5    guardian, KELLI MORGAN,         )                                  5          (316) 267-2000
                                )                                                    Fax: (316) 630-8466
  6                Plaintiff,       )                                     6          Gyoung@hinklaw.com
                                )                                         ?       DEFENDANT DR. BALA BHASKAR REDDY BHIMAVARAPU:
                                )                                                    HITE, FANNING & HONEYMAN, LLP
                                                                          6         Mr. Don D. Gribble, II
          vs.                       )Case No. 2:18-CV-02158                          100 North Broadway, Suite 950
  8                             )                                         9         Wichita, KS 67202
                                )                                                   (316) 265-7741
  9    WESLEY MEDICAL CENTER LLC d/b/a )                                 lo         Fax: (316) 267-7603
       WESLEY MEDICAL CENTER-WOODLAWN; )                                            Gribble@hitefanning.com
 10    WESLEY WOODLAWN CAMPUS; BRIDGET )                                 11
       GROVER, PA-C; DR. GREGORY          )                                       DEFENDANT CEP AMERICA·KS, LLC:
                                                                         12          CLARK. MIZE & LINVILLE, Chartered
 11    FAIMON; LISA JUDD, RN; VIA  )                                                 Mr. Dustin J. Denning
       CHRISTI HOSPITALS WICHITA,      )                                 13          129 South Eighth Street
 12    INC.; JENNIFER CHAMBERS-DANEY, )                                              Salina, KS 67402-0360
       ARNP; DR. BALA BHASKAR REDDY )                                    14          (765) 823-6325
 13    BHIMAVARAPU; CEP AMERICA·KS          )                                        Fax: (785) 823-1668
       LLC; DR. CONNOR HARTPENCE; DR. )                                  15          D)dennlng@cml4aw.com
 14    STEFANIE WHITE; DR. JAMIE     )                                   16       DEFENDANTS DR. STEFANIE WHITE, DR. CCNNOR HARTPENCE
                                                                                  and DR. JAMIE BORICK:
       BORICK; and AARON KENT, RN,      )                                l?          WOODARD, HERNANDEZ, ROTH & DAY, LLC
 15                      )                                                           Mr. Steven C. Day
                 Defendants. )                                           18          245 North Waco, Suao 260
 16                             )                                                    WIC!lila, KS 67202-0127
 17                                                                      19          (316) 263-4958
 18                DEPOSITION                                                        Fax: (316) 263-0125
 19        The videotape deposition Of CONNOR HARTPENCE, M.D.            2o          Scday@woodard-law.com
       taken on beha~ of the Plaintiff pursuant to the Federal           2l       VIDEOGRAPHER:
 20                                                                                  Advanced Document Imaging
 21    Rules of Civil Procedure before:                                  22          Mr. Michael Miles
 22             RICK J. FLORES, CSR                                                  515 S. Main, Su~e 105
                KELLEY REPORTING ASSOCIATES, LTD.                        23          WIC!llta, KS 67202
 23             515 South Main, Suite 108                                            (316) 267-9380
                Wichita, Kansas 67202                                    24          Fax: (316) 267-9382
 24                                                                                  video@kelleyreporting.com
       a Certified Shorthand Reporter of Kansas, at 245 North            25
 25                                                                               Also preS<lnt: Dr. Bale Bhlmavarspu and Ms. Joey
 26    Waco, Suite 260, Wichita, Sedgwick County, Kansas, on the         26       Dean, Risk Manager, Wesley Medical Center.
 27    4th day of January, 2019, at 9:08 a.m.                            2?                                                                              I'
                                                              Page 2                                                                       Page 4
  l              APPEARANCES                                                  1                             IND EX
  2
  3   PLAINTIFF:                                                              2                                                                          '
         DUGAN & GIROUX LAW, INC.                                                                                                                        )
  4      Mr. Danlel B. Giroux                                                 3
         940 N. Tyler, Suite 206                                                                                                                         h
  5      Wci>ta, KS 67212                                                             CONNOR HARTPENCE, M.D.                                             1•
         (316) 721-5500                                                               Direct Examination by Mr. Giroux:                        5
  6      Fax: (316) 722-7510                                              4                                                                               i
         dan@dgwichiialaw.com                                             5           Cross-Examination by Mr. Denning:                         119
  ?
         KUCKELMAN TORLINE KIRKLAND                                       6           Cross-Examination by Mr. Day:                            123
  e      Mr. Michael J. Kuckelman
                                                                          7           Redirect Examination by Mr. Giroux:                       124
         10740 Nall Avenue, Suite 250
  9      Overland Pari<, KS ee211                                         8
         (913) 948-0012
 10      Fax: (913) 948-6611                                              9
         mkuckefman@ktk·law.com
 11                                                                      10
      DEFENDANTS WESLEY MEDICAL CENTER, LLC and
 12   LISA JUDD, RN:                                                     11           No Exhibits Marked.
         GIBSON WATSON MARINO LLC                                        12
 !J      Ms. Michello M. Watson
         301 North Main, Suite 1300                                      13
 !4      Wci>la, KS 67202-4613
         (316) 264-7321                                                  14
 15      Fax: (316) 264·8614
         michllite@gwmks.com                                             15
 lG
      DEFENDANTS BRIDGET GROVER, PA·C and
                                                                         16
 17   DR. GREGORY FAIMON:                                                17
         GILLILAND & GREEN LLC
 18      Ms. Tracy A. Cole                                               18
         20 W. 2nd Avenue, 2nd Floor
 19      P.O. Box 2977                                                   19
         Hutchinson, KS 6?504                                            20
 20      (620) 662-0537
         Fax: (620) 6e9-9426                                             21
 21      tco!e@gglawks.com
 22   DEFENDANTS VIA CHRISTI HOSPITALS, INC. and                         22
      AARON KENT, RN:
 23      MARTIN PRINGLE                                                  23
         Ms. Samantha Woods                                              24
 24      100 N. Broadway, Suile 500
         IMchita. KS 67202                                               25
 25      (316) 265-9311
         Fax: (316) 265-2955                                             26           SIGNATURE OF WITNESS                                         128
 26      smwoods@martinpringle.com                                                                                                                       1·
 2?                                                                      27           CERTIFICATE                                        129


                                                                                                                              1 (Pages 1 to 4)
KELLEY REPORTING ASSOCIATES, LTD                              515 S. MAIN, STE 105                                                   WICHITA KANSAS
                                                                  316.267.8200
                                                                                                                                       EXHIBIT

                                                                                                                            If\
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 2 of 33




                                                       Page 5                                                                    Page 7
                                                                                                                                          ;
  1                     VIDEOGRAPHER: This begins the                  1                can you do that?
  2           videotape deposition of Dr. Connor Hartpence.            2      A. Yes.
  3           Today is January 4th, 2019, and the time is              3      Q, And, you know, I know It's been almost two
  4           9:08 a.m.                                                4         years since this incident occurred, and if I
  5                 Will the court reporter please swear               5         ask you a question you don't know the answer
  6           in the witness.                                          6         to or you don't remember, that's a perfectly
  7                  CONNOR HARTPENCE, M.D.                            7         acceptable answer.
  8           having been first duly sworn on his oath to              8                You understand that?
  9           state the truth, the whole truth, and nothing            9      A. Yes.
 10           but the truth, testifies as follows:                    10      Q, can we assume that If you do answer my
 11                     DIRECT EXAMINATION                            11         question that you've understood           my question?
 12      BY MR. GIROUX:                                               12      A. Yes.
 13      Q,    Please state your name for the record.                 13      Q. You'll have an opportunity, after this
 14      A. Connor Hartpence.                                         14         deposition, to look at the transcript and
 15      Q. And your home address?                                    15         make any changes to It
 16      A. 233 North Edgemoor, Wichita, Kansas, 67208.               16                So If there are any things that you               ;
 17      Q. Doctor, t - my name's Dan Giroux. I                       17         don't understand or didn't understand, you
 18           Introduced myself to you before the                     18         answered Incorrectly, you will have the right
 19           deposition.                                             19         to make those changes.
 20      A. Uh-huh.                                                   20                You understand that?
 21      Q.    I represent D        M        In this action.          21      A. Yes.
                                                                                                                                          0

 22                You understand that?                               22      Q. Tell me what, If anything, you've done to
 23      A. Yes.                                                      23         prepare for your deposition today other than
 24      Q. And essentially what I'm going to try to                  24         any discussions with your lawyer.                            ;

 25           accomplish today, If I ask my questions                 25      A. Discussions with my lawyer and then just

                                                                                                                                              ;

                                                       Page 6                                                                    Page 8
  1           correctly, Is I'm going to ask you questions             1         reading through the record, reviewing the
  2           concerning the care and treatment that you               2         record.
  3           provided to D        M         on March 6 of 2017.       3      Q. What portions of the record did you review?
  4                You understand that?                                4      A. I tried to look at all of it, but it's a lot.
  5      A. Yes.                                                       5         So I focused on my history and physical and
  6      Q. And have you ever been through a deposition                6         the Initial emergency room documentation.
  7           before?                                                  7      Q. Okay. Is there a reason why you looked at
  8      A. I have nol.                                                8         the emergency room documentation?
  9      Q. I know that Mr. Day's probably gone through                9      A. I would have reviewed that prior to seeing                   '
 10           some of the rules with you, but just so that            10
 11           we have a clear understanding and we make a             11      Q. And then In tenns - It looks like In review
 12           good record and we can get through the                  12         of the records myself that the emergency room
 13           morning quickly, If I ask a question you                13         documentation isn't too lengthy; is that -
 14           don't understand, can you have me rephrase,             14      A. Correct.
 15           please.                                                 15      Q. And at the time that you 'Nl!re providing care
 16      A. Yes.                                                      16         to D        and you were summoned down into the
                                                                                                                                          1
                                                                                                                                              ;
 17      Q. If at anytime you need to take a break, can               17         ER, would all the records that you reviewed
 18           you let me know, and I'll accommodate you               18         in preparation for your deposition, would
 19           with a break.                                           19         those have already been generated at the time
 20      A. Yes.                                                      20         that you delivered care?
 21      Q. Also, It's Important, since there Is a                    21      A. I believe so.                                            Ii
 22           written record being made, that any answer              22      Q. Okay.
 23           that you give, please give an audible answer,           23      A. Yes.
 24           a yes or a no or a narrative if the question            24      Q. Is there anything in the records now In your
 25           calls for It.                                           25         review that look different than they were in



                                                                                                                2 (Pages 5 to 8)
KELLEY REPORTING ASSOCIATES, LTD                      515 S. MAIN, STE 105                                          WICHITA, KANSAS
                                                               316.267.8200                                                          67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 3 of 33




                                                                       Page 9                                                                                    Page 11           ;

       1              March of 2017 when you were delivering care                               1                     Q. Okay. And what year of residency are you In?
       2              to          ?                                                             2                     A. )'m now In my third year.
       3        A. No.                                                                          3                     Q, And what's your specialty?
       4       Q. Other than, obviously, you reviewed all the                                   4                     A. Family medicine.
       5              records that you created; correct?                                        5                     Q, In March of 2017, you would have been in your
       6        A. Yes.                                                                         6                        first year?
   7           Q. And then tell me specifically what other                                      7                     A. Thafs correct.
       8              records that you looked at to the best of                                 8                     Q. When did your first year of residency begin?
       9              your recollectlon.                                                        9                     A. It would have been July of 2016.
 10             A. I reviewed Dr. Borick's progress note the                                10                        Q. And then from July 2016 up to March 2017, I
 11                       next morning, and then l kind of skimmed                          11                           take It, that you would have rotated through
 12                   through the Intensive care notes.                                     12                           various specialties?
 13            Q.         Did you look at Dr. White's note?                                 13                        A. That's correct.
 14             A. Her addendum?                                                            14                        Q. Tell me to the best of your recollection what                )
               Q. Yes.                                                                                                                                                            I:
 15                                                                                         15                           specialties, up until March of 2017, that
                                                                                                                                                                                  I!
 16             A. Yes.                                                                     16                           you - that you had experience In.                        I;
 17
 18
               Q. Okay. Old you look at any of the
                     consultation notes, say Dr. El-Nabbout or
                                                                                            17
                                                                                            18
                                                                                                                      A. I would have had a lot offamlly medicine
                                                                                                                         clinic. We do that longitudinally. And lhen
                                                                                                                                                                                  i
 19                   Dr. Grundmeyer?                                                       19                           I would have had at least one, I believe I
                                                                                                                                                                                  1'.
 20             A. Yes.                                                                     20.                          had two, adult medicine inpatient blocks,
 21            Q. Did you look through the lntenslvist's note?                              21                           which is a 4-week block. And I would have                11
 22            A. There v.ere a lot of them. I glanced through                              22                           had one, at least one, obstetrics block on               1·,
 23                   them, yes. I don't know that I read them                              23                           labor and delivery. I'd also had a                       Ii
 24                   thoroughly.                                                           24                           dermatology rotation, an ENT rotation. And
 25            Q. Okay. And then beyond the medical records,                                25                           those are the - those are the only ones I
                                                                                                                                                                                  I;


                                                                      Page 10                                                                                    Page 12
                                                                                                                                                                                  I
   1                have you reviewed any depositions?                                         1                         remember for sure.
                                                                                                                                                                                  1-
   2           A. Dr. White's deposition.                                                      2                      Q. What was your level experience In dealing
   3          Q. Okay. And when did you last review that                                       3                         with pediatric patients, let's say, by March
                                                                                                                                                                                      '
   4                deposition?                                                                 4                        6th of 2017?
   5           A. I read through it again yesterday.                                           5                      A. Sure. I had seen multiple pediatric patients
   6
   7
              Q. And how many times have you read through it?
               A. Fully one time. One and a half, I would say.
                                                                                                6                        in the clinic, and that would have been my               ,,
                                                                                               7                         first inpatient pediatric rotation in
                                                                                                                                                                                  I
   8          Q. Yeah. Anything in that deposition that you                                    8                         residency.
   9                remembered differently In temis of delivering                               9                     Q. And then I take it in March of 2017, you were
                                                                                                                                                                                  I·;
 10                 care to               M                                                 10                           doing a pediatric rotation?
 11           A. No.                                                                        11                        A. Correct.
                                                                                                                                                                                      ~
 12           Q. Her recollection or her testimony's                                        12                        Q. And when would that have started In relation
 13                 consistent with what you recall?                                        13                           to March 6th?                                            11
 14           A. Yes.                                                                       14                        A It's tough to say because they're four week
 15           Q, Beyond - anyone else's deposition?                                         15                           blocks. It doesn't go by month.
 16            A. I have not read any other depositions.                                    16                        Q. Yes.
 17           Q. We talked about medical records. We talk                                   17                        A. So I couldn't say for certain when it
 18                 about depositions.                                                      18                           started.
 19                         Any other documentation that you've                             19                        Q. Do you know whether you were on the front end                ;
 20                 reviewed In anticipation of your deposition                             20                           or the back end or In the middle or do you
 21                 today?                                                                  21                          just not remember?
                                                                                                                                                                                      ,,
 22            A. No.                                                                       22                        A I can't say for certain. I think I was on
 23           Q. Have you - tell me what - you're in                                        23                           the back end, but I don't know fOr sure.
 24                 residency right now?                                                    24                        Q, Patients - pediatric patients, let's say, by
 25           A. Correct.                                                                   25                           March 6th of 2017 that presented to the
                                                                                                                                                                                   !!
 ·.~
           . o.-,.,_,,,               ,.,. .,,   ...   ."   ... ··-     •······   ...   '"'""~'-· • • <.-. ".,·•• •                 ..   ...                            .......
                                                                                                                                                   3 (Pages 9 to 12)
KELLEY REPORTING ASSOCIATES, LTD                                      515 S. MAIN, STE 105                                                               WICHITA, KANSAS
                                                                          316.267.8200                                                                              67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 4 of 33




                                                                    Page 13                                                             Page 15    '
       1                   emergency room that were going to be admitted            1         that you were famlllar with -
       2                   to the general floor, can you give me an                 2      A. Yes.
       3                   estimate of how many patients' care you were            3       Q. -1 think, by March 6 of 2017?
       4                   Involved in?                                            4       A. Yes.
       5              A. Yes. So each day I would have been rounding               5       Q. Tell me, when you are charged with the task         !(
       6                 on anywhere between 4 to 6 pediatric patients             6          of admitting a pediatric patient from the ER,       '\
       7                   on the floor. And I would have had several              7          essentially, the admit, what do you do during
       8                   call days, as we call them, where we're the             8         the admit?
       9                   resident on call to take admissions from the            9       A. Sure. Do you want that from a intern
 10                        emergency room. Typically, that ranges from            10           resident perspective or a senior resident
  11                       anywhere from 1 to 5 admissions per day. I             11           perspective?
 12                        couldn't tell you how many I did up to that            12       Q. From an Intern 'cause you were an Intern at
                                                                                                                                                  ,,
 13                      point.                                                   13         the time; right?
 14                   Q. So let's say on March 6 of 2017, were you                14       A. Correct.                                            [

 15                        working on the pediatric floor or were you             15       Q. Yeah.                                               11
 16                     working in the ER?                                        16       A. So usually the way it works is the senior
 17                   A. I was assigned to the pediatric floor and I              17           resident would have received a call from the       Ii
 18                      would have been accepting -- I would not be              18           attending doctor saying, hey, this is a
 19                      accepting admissions, but I would be helping             19          patient that needs to be admitted to the
 20                      admit patients from the ER to the pediatric              20           floor and this is ~y.
 21                      floor.                                                   21                The senior resident 1NOuld then tell
 22                   Q. So that would be one thing that you would be             22           the Intern resident, hey, we have a patient         '
 23                     doing?                                                                 down in the ER. This is the room they're in.        i
                                                                                  23
 24                   A. Correct.                                                 24           This is the chief complaint or the reason
                                                                                                                                                   ;
 25                   Q. Okay. What other responsibllltfes as a first             25           they need to be admitted.


                                                                    Page 14                                                             Page 16
                                                                                                                                                   :
       1                   year family practice resident would you have            1              At that point, it was my role to do
                                                                                                                                                   1
       2                during a pediatric rotation at that time?                  2          the history and physical exam. And then
                                                                                                                                                   i.
       3              A. It INOUld depend on If 1was assigned to a                 3          after doing the full history, the physical, I
       q                    day - to the days or the nights.                       4          would then formulate an assessment and plan
       5
       6
                      Q.    And this time you would have been assigned
                        during what- was It the nights?
                                                                                   5
                                                                                   6
                                                                                              and talk to the senior resident.
                                                                                                  After doing that, the senior resident
                                                                                                                                                   .
       7              A. I was on nights, yes.                                     7          will then do their own evaluation of the
       8              Q. What would be your duties at night?                       8          patient. They will talk to the junior                '
  9                   A. My sole duty- well, I guess there's a                     9          resident about any discrepancies in the
                                                                                                                                                       j
 10                         couple duties. One INOUld be to admit                 10          history or the exam, any changes they think
  11                        patients, and then two would be to respond to         11          that need to be made to the plan, and then it
 12                         any needs of patients on the floor or In the          12          would be my role to call the attending
 13                         PICU overnight.                                       13          physician and check out the patient to the
 14                                                                                                                                               I
                                Our residents take pages and calls on             14          attending.
 15                         the patients that they're assigned to                 15       Q. And then when you - when you get assigned to
 16                         overnight. So the residents   ~o   are on             16         admit a pediatric patient from the ER, Is it
 17                         during the day, the patients that they are            17         your custom, habit and routine to review the         I\
 18                         seeing and following, they will take calls on         18         ER chart?
 19
                                                                                                                                                       I
                            those patients overnight from the nurses.             19       A. It is my routine, yes.
 20                             However, If there Is something that               20       Q. Okay. And then do you know whether, in this          '
 21                         needs evaluated in-house, they will call the          21         particular case, whether you would have
                                                                                                                                                       ;
 22                         residents ~o are there, the night residents,          22         reviewed the emergency room charting?                     .
 23                         so that would be one of the rules.                    23       A. I don't remember specifically, but I don't               ;
 24                   Q.    The scenario with           where he was              24          see any reason why I wouldn't have because it
 25                        admitted from the ER, that was a scenario              25          is my regular routine.
                                                                                                                                                   ·';
 ...       .......,

                                                                                                                     4 (Pages 13 to 16)
KELLEY REPORTING ASSOCIATES, LTD                                    515 S. MAIN, STE 105                                      WICHITA, KANSAS
                                                                           316.267.8200                                                       67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 5 of 33




                                                                                  Page 17                                                                 Page 19
        1                      Q. Why Is that your regular routine?                                    1       with standardized patients on obtaining
        2                       A. It's •• it's something that was passed down                         2       history, doing physical exams. And there is
        3                              to me from senior residents v.tien I was an                     3       a portion of that curriculum that Is
        4                              Intern. It's just a way of being thorough                       4       dedicated to difficult patients. And
                                                                                                                                                                    '
        5                              and trying to make sure that we're not                          5       difficult could mean difficult to obtain
        6                              missing things.                                                 6       history, difficult to get an exam. many
        7                                  Sometimes, you know, they may have                          7       different things, but yes, there is a
        8                              pieces of history that we aren't able to                      8         standardized curriculum for that.
        9                              obtain from the patient for v.tlatever reason.                9      Q. You made a reference In one of your previous
 10                            Q. What would be the various reasons why you                         10         responses that one of the reasons why you
 11                                    would be unable to obtain certain histories                  11         look through the ER charting before you -            '
 12                                    that others are able to?                                     12         while you're doing the admit Is to be
 13                            A. I think it varies. Sometimes, you know,                           13         thorough.
 14                               patients just may not provide the same                            14      A. Uh-huh.
 15                               information to different people that they                         15      Q. Correct?
 16                               talk to.                                                          16      A. Correct.
 17                            Q. Is that common?                                                   17      Q. How about In situations where you have a             ;
 18                            A. I would say it's fairly common.                                   18         patient who Is re-presenting to the ER for -
 19                            Q, How about In the pediatric population where                       19         or a hospital for pretty much the same
 20                              you have a pediatric patient that Is Ill, who                      20         reason, do you try to elicit history
 21                               presents with a parent, In a situation Ilka                       21         regarding the previous admission?
 22                              that, Is It common?                                                22      A. Yes, I would say-- I would say that I would
 23                            A. I would say it's no less or more common than                      23         want to elicit that history, yes.
 24                               it is in an adult patient.                                        24      Q. Why would that be Important?
 25                            Q. So In the pediatric population, when you are                      25      A. It's part of the history of - the history of


                                                                                  Page 18                                                                 Page 20
        1                              gathering history, do you sometimes have to                     l       present illness. the HPI. It's ail part of
        2                              gather the history from the parent?                             2       the recent history of the current illness,
        3                       A. A lot of the time, most of the history comes                        3       v.tiich is part of the history and physical.
        4                               from the parent, yes.                                          4    Q. So the history and ··would your history and
        5                       Q, Is It sometime difficult to gather history                          5       physical examination, to your knowledge, be
        6                              from a parent?                                                  6       any different than the history and physical
        7                       A. It can be. It definitely varies. It depends                         7       examination that was done In the ER?
        8                          on very many factors.                                             8                  MR. YOUNG: Object to form;
  9                             Q. In your training and experience at least up                       9         foundation.
 10                                    to that time as a first year resident, did                   10      A. Sorry. Can you repeat that.                          I'
 11                                    you leam techniques, wherein, you would                      11      BY MR. GIROUX:
 12                                    gather history from other parents or patients                12      Q, In a general sense, the history and physical
 13                               who are difficult to gather history from?                         13         examination that you perform, would It be any
 14                             A. I would say that I received a lot of training                    14         different than the history and physical
 15                                     on that in medical school and then In                       15         examination that's being done by the - by
 16                                     residency. I don't think there was any                      16         the physician or the mldlevel provider In the
 17                                     formal training for that. It was more of a                  17         emergency room?
 18                                     learn on the job type of training.                          18                 MR. YOUNG: Sarne objections.
 19                             Q. Can you tell me a little bit of the training                     19      A. I don't see v.tly it would be any different. I
 20                                    that you would have received In medical                      20         do think sometimes we ask a little bit more
 21                                    school regarding that, eliciting history?                    21         as far as family history, social history,
 22                             A. Sure. I went to med school at Case Western                       22         those types of things, than they do in the
                                                                                                                                                                        ;
 23                                     in Cleveland, Ohio. And there's a large                     23         emergency room, but I can't say for certain.
 24                                     portion of the curriculum in the - actually                 24         It would depend on •• depend on the provider
 25                                     at first through fourth year where we work                  25         and the scenario, I guess.
 - ""       , • • ,,   ~ <"
                              ·-····                     ,,,          •·"    ·~             ~--·   ' - '"

                                                                                                                                     5 (Pages 17 to 20)
KELLEY REPORTING ASSOCIATES, LTD                                                  515 S. MAIN, STE 105                                        WICHITA, KANSAS
                                                                                      316.267.8200                                                       67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 6 of 33




                                                        Page 21                                                             Page 23
  1      Q. The - you talk about doing a history and                 l           minutes; Is that correct?
                                                                                                                                        !
  2           physical examination.                                 2          A. That would be my estimate. I don't know for,
  3                What's the Importance of doing a -               3             you know, hundred percent certainty.
  4           first of all, what Is a physical examination?         4          Q, Do you think you wrote down everything that
  5      A. It's exactly what It sounds like: An exam of            5            she told you?
  6           the patient to basically evaluate their               6          A. I actually had my computer with me, so I
  7           wellbeing and see if you can help guide your          7             think I did, yes.
  8           decisionmaking to figure out what's wrong             8          Q, So when you say you have your computer with
  9           with the patient.                                     9            you, you were taking notes directly into the
 10      Q. Is your - Is your - Is your physical                   10            medical chart?
 11           examination of patient, Is It more focused           11          A. Correct.
 12           based upon their presenting symptoms?                12          Q. Okay. So this would have been something that
 13      A. Yes. In general. yes.                                  13            you would have done - while you're talking
 14      Q. And then how does - If they present, let's             14            to and Interviewing her and gathering
 15           say, with, like In D      s case, with just          15            history, you would be contemporaneously
 16           nausea and vomiting, but they have a history         16            Inserting into the medical chart?
 17           of dizziness and balance Issues and headache,        17          A. That's correct. I take my laptop with me to
 18           how does that factor Into your physical              18             see patients.
 19           examination of the patient?                          19          Q. Can you tell    me, to the best of your               I'
 20      A. I'd-· you know, with this case, I don't                20            recollection and review of the records, at             I
 21           recall getting a history of balance issues,          21            what point In time did you actually go In and
 22           but. typically, you - we would do an exam            22            see        ?
 23           that we found appropriate for that specific          23                  When's the first time that you saw               I.
 24           scenario.                                            24            him?
 25                For D      mom's main complaint was             25          A. What time of day?


                                                        Page 22                                                             Page 24
  1           that he couldn't keep his antibiotics down             l         Q. Yes, sir.
  2           and she was worried that he was dehydrated.           2                     MR. DAY: Do you want him to look
  3           So we do an assessment for dehydration.               3             at the record?
  4           There's various things you can look for with           4         Q. You can refer to the records If you       need. I
  5           that and just a general exam for him.                  5            got an extra copy If you need one.
  6      Q. So during the history and physical                       6                    MR. DAY: This is -- I don't know
  7           examination In       s case, let's just say,          7             whether this is going to be the part of the
  8           how long would that have taken?                        8            record you need or not. You can look at it
  9      A. The. entire process of getting the history and           9            if you want and see If it's in there.
 10         doing the physical?                                    10          A. I believe it's -
 11      Q.    Let's just - yeah, let's break It down.             11          BY MR. GIROUX:
 12               First of all, how long would It take             12          Q. I think your note begins on 14,
 13           to get the history?                                  13             Dr. Hartpence.
                                                                                                                                         '
 14                   MR. DAY: How long did it take,               14          A. Okay.
 15           he thinks?                                           15          Q. I apologize. It's 15.
 16      BY MR. GIROUX:                                            16          A. So looks like the note was started at 5:18.
 17      Q. Yes. How long do you think -                           17             Usually, I start the note right before I go
 18      A. How long did it take?                                  18             into the room. So I would estimate that it
 19      Q. Yes.                                                   19             was somewhere between 5:20 and 5:30. I don't
 20      A. I believe -· it was somewhere around 15 to             20             know for sure, though.                                I;
 21           20 minutes, I believe, getting the history           21          Q. Do you know, at least, In D             s case, did
 22           from mom.                                            22             you have any discussions with any of the ER
 23      Q,    And then doing a physical examination?              23             providers?
 24      A. Five minutes. Five minutes or less.                    24          A. I don't recall if I did or did not. I know
 25      Q.    And you said the history took about 15 to 20        25             that I walked by the desk, but I don't recall



                                                                                                         6 (Pages 21 to 24)
KELLEY REPORTING ASSOCIATES, LTD                        515 S. MAIN, STE 105                                     WICHITA, KANSAS
                                                            316.267.8200                                                    67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 7 of 33




                                                 Page 25                                                        Page 27
   1        if I did or did not.                                1           patient was being admitted to our private
   2     Q. Do you know who the ER provider was?                2           hospitalist group, and Dr. Bala was the
   3     A. I know from the chart. I don't - I don't            3           attending physician. So she would have got a
   4        have any specific recollection of that.             4           call from Dr. Bala for the admission, and
   5        though.                                             5           then she would have relayed that infonnation
   6     Q. And then before seeing D           who would you    6           tome.
  7        have spoken to In temlS of - would you have          7        Q. Then with Dr. Bala, what's his role In the
   8       spoken to the second year resident at the            8          hospital?
  9        time?                                                9        A. Dr. Bala is an attending pediatric
 10      A. Yes. and I believe Dr. White was a third year      10           hospitalist.
 11         resident at the time.                              11        Q. And then have you - prior to March 6th, have
 12      Q. That's fine. And she would have been the           12          you worked with him regarding pediatric
 13        senior resident?                                    13          patients?
 14      A. Uh-huh.                                            14        A. I would have worked with him on that
 15      Q. And tell me what, If anything, you recall          15           rotation, yes.
 16        about that conversation with her.                   16        Q. Would you have personal Interaction with him
 17                 MR. DAY: Doctor, you're doing a            17          during rotations and seeing patients?
 18         great job, but try to avoid uh-huhs and            18        A. Yes.                                              Ii
 19         huh-uhs 'cause it doesn't make for a clear         19        Q. Without looking at the medical records, do
 20         record.                                            20          you have an Independent recollection of                .
 21      A. Okay.                                              21          D       M      ?
 22                 MR. DAY: You did that··                    22        A. Yes.
 23
 24
         A. Okay. Okay. Okay. Sorry. Can you repeat            23        Q. Tell me what you recall about D
                                                                                                                              ,,
            that.                                              24        A. Sure. I remember - actually, I remember
 25      Q. No problem at all.                                 25           what room he was in in the emergency room.


                                                 Page 26                                                        Page 28
   1             Tell me what you recall about your             1        Q. What room Is that?
   2       conversation with Dr. White.                         2        A. I don't remember the number, but I -
   3     A. Okay.                                               3            location. I could tell you exactly ...mere it
   4     Q, And this is before you see D                        4           was. The way the emergency room Is set up,
   5     A. Before I saw D                                      5           there's kind of a square desk and he was just     I
   6     Q. Yes,slr.                                            6           to the •• If you're facing the doors to exit
   7     A. Unfortunately, I don't remember any                 7           vkiere the ambulances come in, he was in the
  8         specifics. It's - you know, we do so many           8           room right there on the right-hand side of
  9         admissions, I don't recall specifics.               9            those.
 10      Q. Is It typically a quick process where she'll       10                 I remember walking in v-Ath my
 11        say, hey, we're going to admit a patient and        11           computer. Mom was sitting on the left in a
 12        the patient has got nausea and vomiting and         12           chair, and            was in the hospital bed,
 13        you need to go see the patient; ls It               13           v.tilch is right in the middle of the room, and
 l4        something as quick and as fast as that?             14           he was sleeping \Mien I went into the room.
 15      A. It's usually brief, but the senior resident        15           And that's \Mien I started talking to mom.
 16         will include necessary details. So I would         16           And he slept throughout most of the
 17         say it's as in-depth as It needs to be, but        17           encounter.
 18         usually less than a few minutes.                   18        Q. At any point In time did he wake?
 19      Q. Do you know - then how does a senior               19        A. He never woke up fully. He aroused, but
 20        resident, at least, to your knowledge, how          20           never woke up and opened his eyes.
 21        does she receive Information about the              21        Q. Were you aware, at least, prior to seeing
 22        patient?                                            22          D          based on your review of the ER
  23      A. So it depends. With our inpatient                 23           records, whether he was awake at any point?
 24          pediatrics, it depends on who the patient's       24        A. I know - after looking through documentation
 25          being admitted to. In this scenario, the          25           I can answer that, but I didn't have



                                                                                                7 (Pages 25 to 28)
KELLEY REPORTING ASSOCIATES, LTD                  515 S. MAIN, STE 105                                 WICHITA, KANSAS
                                                       316.267.8200                                                      67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 8 of 33




                                                   Page 29                                                                   Page 31   1




  1         independent recollection of remembering that.        1              Coma Scale be different than a neurological
  2      Q. What Is your - based on your review of the           2              examination?
  3         documentation, what Is your Impression?              3         A. It depends on - you know, there's varying
  4      A. Sure.   M~ Impression was    that he was awake       4              degrees of a neurological exam, but the GCS
  5        when he came into the emergency room.                 5              itself Is just a piece of that. So a
  6      Q, Okay. Tell me what, based on your review of          6              neurological exam on top of that would
  7         the documentation, more details about his            7              assess, I guess, for more focal deficits.
  8         wakefulness and what he was able to do.              8         a.    So, i mean, If you were looking for focal
  9      A. In the triage documentation for the ER - I           9              deficit or any type of neurologlc deficit,
 10         think it's the triage documentation, they           10              would the Glasgow Corna Scale be the test that
 11         always do a general evaluation of the patient       11              you would use to determine that?
 12         and will assign a number to them based on the       12                     MR. DAY: Object to form;
 13         severity, their - what they deem the                13              overbroad.
 14         severity of the Illness. And In that                14     A. No. The Glasgow Corna Score is more of a
 15         documentation, they document a Glasgow Coma         15              general assessment.
 16         Score, which part of that is spontaneous eye        16         a.    If you wanted to check for a focal neurologlc
 17         opening and wakefulness, and D          had a GCS   17              deficit, you would do a neurological
 18         of 15.                                              18              examination; is that fair?
 19      Q, Explain that scale to me, please.                   19         A. That's correct.
 20      A. Sure.                                               20         Q.    Do you know at what point In time, and If you
 21      Q. It's the Glasgow Coma Scale; correct?               21              need to refer to the records, please do so,
 22      A. Correct.                                            22              at what point In time he scored a 15 on the
 23      Q. And what are the multiple components to that        23              Glasgow Coma Scale within the emergency room?
 24         In order to calculate a score?                      24         A. I don't know what lime. I'll have to look
 25      A. Sure. So they assess eye opening, speech --         25            and it might take a while 'cause I don't


                                                   Page 30                                                                   Page 32   1:

  1         verbal response, and motor response.                 1                know-· here it is, 0429.                             i'
  2      Q. So In order to do the Glasgow Coma Scale, he         2          Q. So that would have been - how long would
  3         would have to open his eyes?                         3               that have been before you actually saw the
  4      A. Spontaneously.                                       4            patient?
  5      Q, Spontaneously, meaning, hey, D              open     5          A. I would estimate about an hour.
  6         your eyes, and he opens his eyes?                    6          Q. So that -1 guess was he a Glasgow Coma
  7      A. Even without verbal stimulation, he would            7               Scale of 15 when you saw him?
  8        open his eyes spontaneously.                          8          A. I did not assess a GCS for him.
  9      Q. And then speech?                                     9          Q. Do you know whether it was reassessed?
 10      A. Speech would be verbalizing without -- and          10          A. I do not.                                                   :
 11         having speech that is recognizable. You             11          Q. Essentlally, at 4:30, at least, based on the
 12         know, he's not mumbling, not                        12               Glasgow Coma Scale, he was alert enough to
                                                                                                                                           :
 13         incomprehensible.                                   13               open his eyes, give a verbal response and had
 14      Q. And then the verbal response?                       14            a score of 15; correct?
 15      A. The motor -· yeah, that's the verbal                15          A. Correct.
 16         response.                                           16          Q. And then when you saw him about an hour
 17      Q. Okay.                                               17               later, he was asleep?
 18      A. The motor response would be spontaneous             18          A Correct.
 19         movements of his extremities.                       19          Q. What role, If any, In your physical
 20      Q. Okay. And then that wo!Jld be - the Glasgow         20               examination does the fact that he had a prior
 21         Coma Scale would be different than Ilka a           21               admission within hours of the Via Christi                 [;
 22         neurologlcal examination?                           22               admission for the same - for the same
 23      A. Correct, it would be a - an adjunct or a            23               problem?                                                  I
 24         piece of the neurological exam.                     24                         MR. DAY: Object; that misstates                  '
 25      Q. Okay. How Is - how would be - a Glasgow             25                the evidence.                                            !;
                                                                                                                                            :




                                                                                                         8 (Pages 29 to 32)
KELLEY REPORTING ASSOCIATES, LTD                    515 S. MAIN, STE 105                                          WICHITA, KANSAS
                                                        316.267.8200                                                         67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 9 of 33




                                                        Page 33                                                          Page 35       ·   ..

      1        A. Can you rephrase that, please.                     l               yes.
      2        Q, Absolutely. The fact that he was at Wesley?        2          Q, Have you done that with a pediatric patient?
      3        A. Yes.                                               3          A. Not that I recall.
      4        Q. The day before?                                    4          Q. We talked about your independent recollection
      5        A. Yes.                                               5               of D     .
      6        Q. At 6:00 in the evening?                            6                   When you walked in, you remember him
      7        A. Uh-huh.                                            7               asleep; correct?
      8        Q. For nausea and vomiting and the diagnosis of       8          A. Correct.
  9               strep, what Impact at all does that have on        9          Q. Was he ··was he moving at all?
 10               your care of                                      10          A. He -1 don't·· I don't recall either way.
 11            A. I would say I don't know that it impacts the      11             I do know that when I did my exam, he reacted
 12               care. I would have - I would have done the        12             to the exam. He never fully opened his eyes,
 13               same history and evaluation of the patient no     13             !hough.
 14               matter what prior care they had, I would say.     14          Q. How did he react to your exam?
 15               I mean, It would be taken into account, but I     15          A. Moved his extremities to where I was touching
 16               don't think ii changed my exam.                   16             or wiggled around a little bit. you know.
 17            Q. Is there ever attempt, at least, from your        17             just rustled around.
 18               perspective that when a patient presents to a     18          Q, And then how was he laying?
 19               different hospltal that there's an attempt to     19          A. Just on his back. Was laying in bed with his
 20               gather the records from the previous              20             head on the pillow from what I recall.
 21               admission?                                        21          Q. And at that time - and then you were In the
 22            A. I would say it depends on the specific            22            room for - you did 15, 20 minutes of a
 23               scenario.                                         23            history and then you did about a 5-mlnute
 24            Q. Okay.                                             24            exam, so you would have been In the room at
 25            A. Yeah.                                             25            least 25 minutes; ls that fair?


                                                        Page 34                                                          Page 36
      1        Q. It wasn't done in this case?                       1          A. That's my estimate, yes.
      2        A. Correct. We did not obtain records that            2          Q. And then who else was In the room - did
      3           evening, and I don't know if it was done at a      3            anyone else come In the room during that 25
      4           later date.                                        4             minutes?
      5        Q. Do you think It was necessary, at least, from      5          A. Not that I recall either way. I mean, I
      6           your perspective to do a history and physical      6             don't know If somebody did or didn't.
      7           examination to gather the records from Wesley      7          Q. That's fine. And during that 25 minutes, do
      8           Medical Center?                                    8            you recall having any conversations with any
   9           A. In this specific scenario, I did not think it      9             other healthcare providers regarding D      ?
  10              was necessary.                                    10          A. I do not recall either way.
  11           Q, Have you been Involved In a scenario where It     11          Q. After - and the purpose of your history and
  12              was necessary to gather records from a            12            physical examination Is what?
  13              different hospital?                               13          A. The purpose of any history and physical is to       ,,
  14           A. Yes.                                              14                try to Identify, you know, ...mat illness or     I
  15           Q, And then how quickly are you able to obtain       15                'Mlat ailment the patient has and then develop
                                                                                                                                       I
  16              those records?                                    16                an assessment and plan to help treat that
  17           A. Usually within a couple of hours, depending
                                                                                                                                       f;
                                                                    17             patient.
  18              on how busy things are on both ends.              18          Q. Then I take it your history and physical
 19            Q. Is there anything that - have you ever had a      19            examination Is golng to be Independent of any
 20               situation where a patient presents to a           20             other history and physical examination that
 21               different hospital within a 24-hour period of     21             he has had prior to that?
 22               time where you guys could just pick up the        22          A. Correct.
 23               phone and talk to the treating provider at        23          Q. You're going to do your own Independent
 24               the previous hospital?                            24            assessment?
 25            A. I have done that with an obstetric patient,       25          A. Correct.
 ,•       ..                                                                                                                                ·-~
                                                                                                         9 (Pages 33 to 36)
KELLEY REPORTING ASSOCIATES, LTD                         515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                             316.267.8200                                                   67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 10 of 33




                                                         Page 37                                                                  Page 39
  1      a.    Even though he had a diagnosis of strep, you                 1          attendings. And usually that takes awhile                                   i'
  2           were going to see whether there was any other                 2          'cause we have to go through the whole
  3           diagnoses that may come Into - may be into                    3          history and everything. My guess would be
  4           play: Is that correct?                                        4          around five minutes on the phone or less.
  5      A. I think that, you know, with each specific                      5    Q. When you say a regimented way -                                                ;

  6           scenario you take into account the prior                      6    A. Yes.
  7           diagnostics that have been done, and in this                  7    Q, Is that regimented way, is that reduced to                                     [c
  8           scenario, I went into it with a diagnosis of                  8          writing in terms - is that reduced to
  9           strep throat and - and then built upon that.                  9          writing In any way?
                                                                                                                                                                   l'
 10           Had there been red flags or things that came                 10    A. Can you rephrase that.
 11           up, you know, with any history and physical,                 11    Q. Yeah, that's a bad question.
 12           you're kind of developing a plan and a                       12                  Is there a document that you follow
 13           differential as you're talking to the patient                13          that says, hey, these are the things that                  we
 14           or the parent and doing the physical exam.                   14          go through or we talk to the attending
 15           With this case I didn't -- I didn't find                     15          physician about our history and physical                                     ~

 16           anything that would have led me to another                   16          examination.
 17           diagnosis.                                                   17    A.        No, not that I'm aware of. It's more of a
 18      Q, But that's something certainly you would have                  18          built-in culture in medicine, and it's a
 19           done, though.                                                19      formal presentation to the attending.
 20                If something - if something was a red                   20    Q, Excellent. So just walk me through the
 21           flag, that's something that you would have                   21          regimented way or the formal presentation.
                                                                                                                                                                        ;
 22           pursued?                                                     22    A. Sure. You can actually follow a H & P, and
 23      A. Yes.                                                           23          that pretty much guides you through the                                          \
 24      Q. Not only pursued, but you would have                           24          presentation to the attending.
 25           discussed it with the senior resident?                       25                  So typically you'll start out with the
                                                                                                                                                                   !;I:
                                                         Page 38                                                                  Page 40
  1      A. Yes.                                                            1        patient's name and age and presenting                                         I
  2      a.    And ultimately, you or the senior resident                   2        complaint. And then you give the HPI. You                                     !';
  3           would have discussed It with the attending                    3        tell the attending basically what's been
                                                                                                                                                                        i,
  4           physician In this case, Or. Bala; is that                     4        going on with the patient.
  5           correct?                                                      5                You then go through past medical                                           'j
  6      A. That's correct.                                                 6         history, past surgical history, any
  7      a.    As far as you know, did Dr. - did you ever                   7        allergies, medications that they're on.
  8           have a conversation yourself with Dr. Bala?                   8               And then I would have discussed my
  9      A. I would have been the resident who called                       9         physical exam and findings, any diagnostics
 10           Dr. Bala to talk about the patient.                          10        or labs that had been done. And then at that
                                                                                                                                                                        .·;
 11      a.    Okay. And you would have talked to him, and                 11         point, I would have gone into my assessment                                       i

 12           I think at the end of your note, It says that                12         and plan.
 13           you discussed it with Dr. Bala?                              13   a.    Did you order any diagnostics?
 14      A. Yes.                                                           14   A. I don't recall. I don't believe I did.
 15      a.    Do you have a specific recollection of that                 15   Q, Do you order any labs?                                                           ii
 16           conversation with Dr. Bala?                                  16   A. No, the labs were ordered by the emergency
 17      A. Unfortunately, I do not.                                       17         room.
 18      Q. Okay. Typlcally, in a situation like that                      18   Q, Was there concerns, at least, from your
 19           where you're admitting a patient from the                    19        standpoint when you saw D              that he was                             I:

 20           emergency room, how long would that                          20        dehydrated?
 21           conversation last?                                           21   A. He had received a full fluid bolus, 20
                                                                                                                                                                    Ii
 22      A. It definitely depends on the specific case.                                                                                                             11
                                                                           22         milliliters per kilogram, before I saw him.
 23      a.    How about D                 's case?                        23         And so when I saw him, he was mildly
 24      A. So we have a -- basically a regimented way                     24         dehydrated al best-· or at worst, I guess.
                                                                                                                                                                    I•
 25           of - that we -- that we present to                           25   Q. And how would you make the determination that

              .........       .. ,.--_,,   _,             --,.,.   ., ,.
                                                                                       "
                                                                                            ....                             ..    -- .   -~ ·~   "'   . , . '"<    '




                                                                                                            10 (Pages 37 to 40)
KELLEY REPORTING ASSOCIATES, LTD                         515 S. MAIN, STE 105                                         WICHITA, KANSAS
                                                             316.267.8200                                                        67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 11 of 33




                                                   Page 41                                                         Page 43
  1           he was mildly dehydrated at that time?           1             well •• so we define degrees of Illness.
                                                                                                                                   .
  2      A. Sure. With dehydration, there's varying            2             Especially in the pediatric population, we
  3           degrees, anywhere from not dehydrated to         3             like to determine If they are ill-appearing
  4           severe dehydration. And there are exam           4             or toxic-appearing. For me, he was - he was
  5           findings that you would look for that could      5             well appearing. He appeared well hydrated,            .
  6           guide you towards a diagnosis. For mild          6             actually, when I saw him and just looked like
  7           dehydration, oftentimes, it's just history       7             a kiddo that was exhausted after being awake
  8           alone of nausea, vomiting, decreased PO          8             all night.
  9
 10
              intake.
                   When you get to moderate or severe
                                                               9
                                                              10
                                                                          Q. Do     you know If he had been - do you know
                                                                             whether he had been awake all night?
                                                                                                                                   .
                                                                                                                                   ·.


                                                                                                                                   .
                                                                          A. Do you mind if I look in my --                        .:
 11            dehydration, you start seeing physical exam    11
                                                                                                                                   :
 12            findings.                                      12          Q. Absolutely. If you need to refer to those
 13      Q.     So beyond physical exam findings, can you -   13             medical records at anytime, please do so.
 14           are there laboratory values that play a role    14          A. Yeah. In Dr. White's addendum, she menlioned
 15           In making a determination of whether a          15             that he's very sleepy, didn't get sleep at
 16           patient Is dehydrated or not?                   16             all until getting meds In the ED around 3:00
 17      A.      Yes.                                         17             a.m.
 18      Q.     What-                                         18          Q. Okay.
 19      A.      They can play a role, yes.                   19          A. So that's where I had that in my mind.
 20      Q,     Sorry to talk over you.                       20          Q. Do you - do you remember - we talked
 21                 What lab - what specific lab values       21             about - back to your Independent
 22           assist you In making a determination whether    22             recollection discussion with mom.
 23           a patient Is dehydrated?                        23                 Can you -1 mean, do you have a
 24      A.      Lab values?                                  24             picture In your mind like right now where             :

 25      Q.     Yes, sir.                                     25             you're talking to her?


                                                   Page 42                                                         Page 44
  1      A. Okay. lab values: It would depend. So with         1                 I mean, do you remember that?
  2         a history of nausea and vomiling, sometimes        2          A. Yes.
  3         you can get electrolyte disturbances, but          3          Q, And how would you describe her demeanor at
  4         that doesn't necessarily tell you a degree of      4            thetlme?
  5         dehydration.                                       5          A. Mom was tired, but she was -- she was calm.
  6              You could also - for dehydration,             6             She was sitting In a chair, and I sat down to
  7         sometimes you can look at the urine and look       7             chat with her. and I remember it was a very
  8         at the specific gravity of the urine, the          8             calm conversation.
  9         concentration of the urine.                        9          Q. And then In your history and present Illness,
 10      Q. Do you - In D         s case, do you know         10             do you think It encompasses everything that
 11         whether anybody observed his urine?               11            you guys discussed?
 12      A. Not that I'm aware of.                            12          A. I believe it does. I try to Include
 13      Q. Okay. Back to your Independent recollection.      13             everything when I'm talking to a patient.
                                                                                                                                       .
                                                                                                                                        .
 14        You talked about D                                 14          Q. Do you recall any other facts or history that
 15              Did D      pretty much remain asleep         15             she told you that are not In your history of               '.
 16         at - on an exam table In the ER the whole         16             present illness In your charting?
 17         time you were there?                              17          A. I do not. I do not recall any other
 18      A. From my recollection, yes, he was -- he was       18             information.
 19         asleep during my encounter.                       19          Q. You knew that she went to Wesley; correct?
 20      Q. And then tell me, I mean, just your               20          A. Correct.
 21         observations of him.                              21          Q, And you knew that they diagnosed D             with
 22               I mean, what did he look llke?              22            strep throat?
 23               Did he look like he was Ill?                23          A. Correct.
 24            I mean, tell me your thoughts on that          24          Q. And that they tried to give         oral
 25      A. Sure. And, you know, to me he looked like a       25            antibiotics?



                                                                                                 11 (Pages 41 to 44)
KELLEY REPORTING ASSOCIATES, LTD                   515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                       316.267.8200                                                   67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 12 of 33




                                                      Page 45                                                                    Page 47
   1     A. Correct.                                                 1              March 6, 2017, to the best of your
   2     a.    And that he threw up multiple times?                 2               recollection, ever been Involved with a
                                                                                                                                           :
   3     A. Correct.                                                3               diagnosis of a patient with elevated
                                                                                                                                            :;
   4     a.    Were you aware that they called other                4               intracranlal pressures?                                 :

  5           facilities about D       s condition?                 5          A. I don't think so.                                         :

  6      A. I did not get that history,                             6          Q, By the time that you saw D                at 5:18 or
  7      Q. Were you aware that they were concerned that            7               5:30, whatever the time is, do you know
  8           his strep may have converted over to                  8               whether D           was tested for any type of
  9           meningitis?                                            9              neurologlc deficit?                                    I;
 10                      MR. DAY: I'm going to object to           10                           MR. YOUNG: Object to form;                  i

 11            form to the extent there's an assumption.           11               overbroad.
 12            You can ask him if he was told that. Well,          12                           MR. DAY: Join.
 13            you can ask whatever you want, but I                13          A. I don't know.
 14            object-                                             14          a.    Okay. Based on your review of the ER records          1:
 15                      MR. GIROUX: I understand your             15               In preparation for this deposition, can you
 16            objection.                                          16               see anywhere within the ER record, which you
 17
 18
                         MR. DAY: Yeah.
                         MR. GIROUX: Yeah.
                                                                   17
                                                                   18
                                                                                    would have reviewed before you saw D
                                                                                    whether any testing was done to see whether
                                                                                                                                            .
                                                                                                                                            :



 19      A. Can you repeat the question. please.                   19               he was neurologically Intact?
 20      BY MR. GIROUX:                                            20          A. Sure.
 21      Q. Yeah. Did you know that mom was concerned              21                           MR. YOUNG: Object to form.
 22           about meningitis?                                    22                           MR. DENNING: Other than the
 23                      MR. DAY: Same objection.                  23                Glasgow Coma Scale?
 24      A. I did not know that.                                   24                           MR. GIROUX: Other than the                  :
 25      a.    Did the word meningitis, was that ever              25               Glasgow Coma Scale.
                                                                                                                                            :
                                                                                                                                            :
                                                      Page 46                                                                    Page 48    j

   l           mentioned to you?                                    1                          MR. DAY: Take the time to look
   2      A. No.                                                    2               through it if he's going to ask you about it,
                                                                                                                                             :

   3      Q. Have you ever - at least by that time, have            3               about the record.
   4           you ever provided care to a patient - a              4          A. Okay. Can you repeat the question, please.               !;
   5           pediatric patient who had meningitis?                5          BY MR. GIROUX:
   6      A.     I don't know for sure if I had treated a           6          Q. Yeah. Based on your review of the emergency              !.:
                                                                                                                                               '
   7            patient with meningitis. but I know that I          7               room charting, which you would have reviewed
   8            had evaluated a patient for meningitis.             8               prior to seeing D                                      Ii
   9      Q. Let me change ft up with you.                          9          A. Yes.                                                     1:
 10                 Have you - let's say prior to March            10          Q. Other than the Glasgow Coma Scale, was D                 I'
 11            6th of 2017, what would have been your              11               evaluated for any type of neurologic deficit?
 12            experience with pediatric patients who              12                          MR. DAY: I'm going to object.               1,
 13            presented with elevated lntracranlal                13               The question really keeps changing. Object
 14            pressure?                                           14               to form.
                                                                                                                                               '•
 15       A. That's tough to say. I would guess that I -           15                          MR. YOUNG: And foundation.
 16             or I would say that I probably had not seen        16          A. Other than a general assessment of the child,                .
  17
 18
                any cases of elevated intracranlal pressure
                in a pediatric case, but I'd - I would have
                                                                   17
                                                                   18
                                                                                    I don't know that a full neurological exam
                                                                                    was done.
                                                                                                                                             .
                                                                                                                                             :



 19             received lectures and things on that.              19          Q. And then what would be a full neurologic
 20       a.    How about adult cases of elevated                  20               examination?
 21            lntracranlal pressure?                              21          A. Sure.
 22       A. I don't think I had encountered that.                 22                          MR. YOUNG: Object to form.                      l
 23      a.     Okay. And I just want to make my question          23          A. I would say that also kind of depends on
 24            more broad.                                         24               which provider that's coming from.                           !
 25                 Had you ever, let's say, prior to              25          Q, How about from you on March 6 of 2017.

   ...   ,,        '•.



                                                                                                            12 (Pages 45 to 48)
KELLEY REPORTING ASSOCIATES, LTD                        515 S. MAIN, STE 105                                         WICHITA, KANSAS
                                                            316.267.8200                                                        67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 13 of 33




                                                                                          Page 49                                                                     Page 51
                                                                                                                                                                                        ;
     1                  A. If I were to do a - as a family medicine                                          1              were some signs that were alannlng to you,
     2                       resident do a full neurological exam.                                           2              you would consult with neurology?
     3                  Q. Yes,slr.                                                                          3         A. Depending on the scenario, yes. If there was
     4                  A. Okay. That would Include the GCS. It would                                        4              a focal neurological deficit or something                   ;

     5                       include testing the cranial nerves, testing                                     5              concerning, I would typically talk to the
     6
                                                                                                                                                                                    l
                             the patient's motor and sensory function and                                    6              attending doctor and discuss it with them and            --
     7                       cerebellar function.                                                            7              if the decision was made to consult, then we
     8                  Q. And - and if a person has elevated - if a                                    I    8              would.
     9                       patient has elevated lntracranlal pressures                                     9         Q. Okay. So I want to shift back over to your
  10                         and you suspect that, you would do a full                                      10              Independent recolfectfon. We talked about
  11                         neurological examination?                                                      11              the time period that you were In with mom and
 12                     A. Yes, in that scenario I would.                                                   12              saw D           We talked about what you recall
 13                     Q, Why?                                                                             13              about the conversation with Dr. Bala.
 14                     A. Well, an elevated intracranial pressure is                                       14                      Do you remember any conversations that
 15
  16
                             very dangerous. The skull is a rigid
                             structure and the brain doesn't have anywhere
                                                                                                            15
                                                                                                            16
                                                                                                                            you had with Dr. White after your history and
                                                                                                                            physical examination?
                                                                                                                                                                                    '
  17                         to go other than herniating down so it's -                                     17         A. Unfortunately, I don't have any independent
 18                          it can be a emergent thing.                                                    18              recollection of my conversation with                    Ii
 19                    a.     And what would be - let me put It this way:                                   19              Dr. White.
 20                          Did you do a - prior to March 6 of 2017, had                                   20         Q, Is there anything in the record that would -              -
                                                                                                                                                                                    1-
 21                          you done a full neurological examination of a                                  21              that would - was anything written in the                I:
 22                          patient?                                                                       22              record regarding your conversation?
                                                                                                                                                                                    I•
 23                     A. Yes.                                                                             23                      Not saying that there's supposed to be
 24                    Q. Have you done a full neurological examination                                     24              but-
 25                          of a patient for purposes of ruling out                                        25         A. I don't - no, I don't believe there's                     I
                                                                                                                                                                                    1-

                                                                                          Page 50                                                                     Page 52
     1                       intracranial pressure?                                                          1              anything in the record about me discussing it           I-
                                                                                                                                                                                        .
     2                  A. Not specifically.                                                                 2              with Dr. White, other than her addendum
     3                 Q. How about for stroke?                                                              3              saying that she saw the patient, as well.
     4                  A. Yes.                                                                              4         Q. When you saw-when you saw D                     at 5:18
     5                 Q. Okay. And as It relates to lntracranial                                            5              or 5:15, whenever the time was, was that the
                                                                                                                                                                                        :
     6                       pressures, what would be some of the common                                     6              only time that you saw him?
     7                       signs that you would see In doing a full                                        7         A. Yes.
     8                       neurological assessment of a patient?                                           8         Q. Okay. And so would have been that 25-mlnute
  9                                      MR. DAY: Object to form;                                            9              plus time period would have been the only
                                                                                                                                                                                            ,-
 10                          overbroad.                                                                     10              time that you saw him?
 11                     A. One of the findings you could see is                                             11         A. That's correct.
 12                          papilledema if you look in the eyes.                                           12         a.    And is    my understanding that Dr. White saw
 13                          However. I will say that I think general                                       13              D         subsequent to your history and
 14                          practitioners are not the best at assessing                                    14              physical examination?
                                                                                                                                                                                            '
 15                          that. Usually a neurologist or a                                               15         A. Yes, from what I recall.
 16                          neurointensivlst would be better at                                            16         a.    Okay. And Is that common that the first year
 17                          evaluating that.                                                               17              resident would do the admit and then the
 18                    Q. Why would they be better - better at                                              18              second year or the third year, whatever she                 :

 19                          evaluating that?                                                               19              was, would come In and do her own or his own                    '
 20                     A. Sure. With that being a specialty, they do                                       20              history and physical examination?
 21                          that a lot more often than, say, a family                                      21         A. Yes, that's very common.
 22                          practice resident.                                                             22         a.    Okay. You weren't In the room when she did
                                                                                                                                                                                    I;
 23                    Q, You would do - In a situation like that                                           23              her history and physical examination?                    1:-
 24                          where you suspect it, you would do a full                                      24         A. No, twas not.
 25                          neurological assessment, and then if there                                     25         a.    Would you have discussed with her D                    11
 "
         ~   _.. ,
                     -- --         ··'   ,·.   '   ·.-   ·~"
                                                               ---    ..
                                                                     ,- '   ~-
                                                                                 ._.,_.
                                                                                          ---       -            - -    -       -             --   ..             --·--
                                                                                                                                                    13 (Pages 49 to 52)
KELLEY REPORTING ASSOCIATES, LTD                                                          515 S. MAIN, STE 105                                            WICHITA, KANSAS
                                                                                                316.267.8200                                                                  67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 14 of 33




                                                                                     Page 53                                                                                   Page 55
  1               before her examination or after or both?                                                       1               a.    Her note looks a lot different than yours;
  2       A. Usually both.                                                                                       2                    okay? Correct?
  3       Q. Okay. And In this case,                             we talked about                                 3               A. Yes.                                                   I
                                                                                                                                                                                           I•
  4               after your history and physical examination                                                    4               Q. You look like you have a traditional SOAP
  5               not having a recollection of discussions with                                                  5                    note where you do the history and physical
                                                                                                                                                                                             ;
  6               her.                                                                                           6                    examination, the review of systems, you do
  7                      How about after her history and                                                         7                    the physical examination, and you do your            I\I•
  8               physical examination?                                                                          8                    assessment and plan.
  9       A. I have no recollection of our conversation.                                                         9                        Her note doesn't follow that
 10       Q. What's your understanding of her -what's                                                           10                    structure; is that correct?
 11               your understanding of                              's condition when                          11               A. Yes, that's correct.
 12               she did her history and physical examination?                                                 12               a.    Tell me why that Is.
 13       A. My understanding is that ii was - his                                                              13               A. So it's the senior resident's role to
 14               condition was unchanged from when I saw him.                                                  14                  basically confirm the findings of the intern
 15       Q. Unchanged meaning what, speclflcally?                                                              15                    resident. And usually what the senior                  '·

 16       A. Meaning that he was still sleeping.                                                                16                    resident will do is exactly what Dr. White
 17       Q, Do you know whether she did a physical                                                             17                    did where she'll summarize the case and in
 18               examination of                             ?                                                  18                    the plan of care.
 19       A. She did do a physical exam. yes.                                                                   19               Q. So when you're seeing a patient and if                  ,•
 20       Q. And do you know whether she would have                                                             20                    something were - if red flags were - if you
 21               discussed those physical exam findings with                                                   21                    spotted red flags that this patient needed a
 22               you?                                                                                          22                    consult from a specialist, is that something          l
 23       A. She would have discussed - she definitely                                                          23                    that you could do?
 24               would have discussed discrepancies if there                                                   24               A. Yes.
 25               were any; or, she would have just said yes, I                                                 25               Q. Okay. You can order a consultation?


                                                                                     Page 54                                                                                   Page 56          '
  1                 agree with your exam.                                                                        1               A. Yes, I would typically discuss it with senior
  2           a.     Did she agree with your exam?                                                               2                    resident and the attending, but yes.
  3           A. Yes, she would have documented any                                                              3               Q. Very well. And then if you felt that the                 :'
  4                 discrepancies.                                                                               4                    patient needed, let's say, some Imaging,               1:

  5           a.     And then the way the notes are written, it                                                  5                    whether It's an MRI or a CT, Is that
                                                                                                                                                                                             I•
  6                 looks like you kind of have a - what I would                                                 6                    something that you could order?
  7                 consider a true SOAP note, and her note is                                                   7               A. Yes.
                                                                                                                                                                                             1;
  8                just an addendum.                                                                             8               Q. And Is that with the same caveat that you
                           It looks like she's not repeating a
  9                                                                                                              9                    would typically discuss It with the senior
                                                                                                                                                                                                  •
 10
 11
                    whole lot of what you've done; is that fair?
              A. That's correct.
                                                                                                                10
                                                                                                                11
                                                                                                                                      resident or the attending?
                                                                                                                                 A. Definitely, especially in a pediatric case.
                                                                                                                                                                                                  '
 12           a.     Tell me - and you've served as - you                                                       12               Q, And then In terms of If you thought the
 13                 probably are serving in that role as a senior                                               13                    patient was more sick based on your history
                                                                                                                                                                                                  ;
 14                 resident right now; correct?                                                                14                    and physical examination, If you felt that
 15           A.     Correct.                                                                                   15                    the patient didn't need to go to tho
 16                           MR. DAY: I want to be clear on                                                                                                                                      ,
                                                                                                                16                    pediatric floor, but needed to go to the
                                                                                                                                                                                                  ;
 17                 your question before, I didn't have a chance                                                17                    PICU, you as the first year resident, are you
 18                 to jump in yet. Were you asking whether the                                                 16                    able to order that?
 19                 note doesn't repeat or whether he - whether                                                 19               A.    Yes, and again, with the caveat that I would               '.
 20                 the exams weren't repeated? I think the                                                     20                    discuss that with the senior resident and the             i'
 21                 question was unclear as to -                                                                21                    attending.
 22                    MR. GIROUX: Okay. Yeah.                                                                  22               Q. Let's say after Dr. White's examination, I
                                                                                                                                                                                                I'
 23           BY MR. GIROUX:                                                                                    23                    think, according to her record, she saw
 24           a.     Let me just retract Just clear that up.                                                    24                    D       maybe around 6:15.                                1:
 25           A. Okay.                                                                                          25                        Do you - do you have an Independent                     ·;
                                                                                                                                                                                                  .•
       ....   ,                 ,_,,.,~_.,.-,,   ,.._,   -            *'-·' ·-·"··    --··.·c.,.,.. ,__ ,_,,.   ,•-·,   ..•...            '     .....     ~   ,. ,.....         ..   ,,,




                                                                                                                                                          14 (Pages 53 to 56)
KELLEY REPORTING ASSOCIATES, LTD                                                     515 S. MAIN, STE 105                                                                 WICHITA, KANSAS
                                                                                                 316.267.8200                                                                        67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 15 of 33




                                                        Page 57                                                           Page 59
   1           recollection of anything that occurred               1          BY MR. GIROUX:
   2           thereafter?                                          2          Q, other than that discussion where you learned
   3                Kind of a broad question, but - and             3            that he was in the pediatric intensive care
   4           I'm just going to open it up to the whole            4            unit and that imaging revealed a mass, did
   5           hospitallzatlon to the 15th.                         5            you - do you have an Independent
   6      A. Can you repeat the question, please.                   6            recollection of any other conversations
   7      Q. Yeah. Oo you have Independent recollection             7            regarding         M        during that
   8           of          's care while at Via Christi after       8            hospltali:zatlon that we haven't discussed?
   9        Stefanie White did her examination of him?              9          A. I do not.
  10      A. No. After I sawhlm, I was not involved in             10          Q. And once your care was provided to D        on
  11           his care.                                           11            the morning of the 6th for that 25 minutes
  12      Q.    Okay. Old you learn about his condition            12            and you discussed It with Stefanie Whlte
                                                                                 after her exam, your care of         ceased?
  13        subsequently?                                          13
                                                                                                                                     .
  14      A. Yes.                                                  14          A. Correct.                                          I•
  15      Q. Tell me how you learned about his condition           15          Q. Why don't we take about a 5-mlnute break.
  16           subsequently.                                       16            We've been going at It about an hour; okay?
  17      A. I don't remember specifically how I learned           17          A. Okay.
  18         it, but I know that next night When I came In         18                    VIDEOGRAPHER: Off the record at
  19         for my shift. it was relayed to me What               19             10:00 o'clock.
  20         happened.                                             20                 (A recess was taken from 10:00 a.m. to
  21      Q. Okay. What was relayed?                               21             10:11 a.m.)
  22      A. That D            had to be moved to the pediatric    22                    VIDEOGRAPHER: Back on the record
  23           intensive care unit because he had a                23             at 10:11.
  24           respiratory arrest on the floor and that the        24          BY MR. GIROUX:
  25           imaging found a brain mass.                         25          Q. Doctor, just a fewfollowup questions from          .

1---------------------------------------------+---------------------------------·------------11
                                                        Page 58                                                           Page 60
   1      Q. And do you remember who you spoke to about             1            some previous testimony.
   2           that?                                                2                You indicated that when you talked to
   3      A. I don't recall. It would have been whoever             3            Kelli Morgan that you were using your laptop?
   4         was the resident on call that day.                     4          A. Yes.
   5      Q. So you learned about the mass in his head?             5          Q. Was that your own personal laptop?
   6      A. Yes.                                                   6          A. No.                                                    :
   7      Q. Did you eventually learn about a stroke that           7          Q. That's a laptop that was assigned to you
   a        he may have had?                                        8            through the residency program?
   9      A. I don't recall if I learned that at that               9          A. Yes.                                               ;

  10         point or when reviewing the records for this.         10          Q. Okay. And then that laptop, you can access         ;
  11      Q. Okay. And then I take It, and we'll take     a        11             records from your laptop?
  12           break here In a second, but as it relates to        12          A. Yes. It's the Gerner, yeah, medical record.
  13           opinions regarding the stroke, when the             13          Q. So for example, when Dr. White called you and
  14           stroke occurred and what caused the stroke,         14            said that there Is a patient that's going to
  15           are you going to have any opinions regarding        15            be admitted to the pediatric floor, you would
  16        that?                                                  16             have been able to utilize that laptop to look
  17      A. No.                                                   17            at the emergency room records?
  18                   MR. YOUNG: Object to form.                  18          A. Yes.
  19                   MS. WOODS: Join.                            19          Q. And then we talked a little bit about
  20                   MR. DAY: And again, I'm going to            20             elevated lntracranlal pressure and you
  21           note for the record that it's - that's              21             Indicated that your experience, at least, by
  22           actually my decision, but he has correctly          22             that time on March 6 of 2017 was really
  23           answered. He is not going to act as a               23             through lectures through medical school; Is
  24           causation expert in this case.                      24             that correct?
  25                   MR. GIROUX: Okay.                           25          A. Correct.



                                                                                                      15 (Pages 57 to 60)
KELLEY REPORTING ASSOCIATES, LTD                        515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                            316.267.8200                                                  67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 16 of 33




                                                           Page 61                                                         Page 63
  1      Q. What is your understanding of some of the                  1               problems.
  2          common signs and symptoms of elevated                     2          Q,    How about dizziness?
  3          lntracranlal pressure In a pediatric patient?             3          A. Sure. Yeah.
  4                    MR. DAY: Object to form;                        4          Q. How about balance Issues?
  5         overbroad.                                                 5          A. Yes.
  6      A. Sure. I don't know that I had lectures                     6          Q. Is elevated lntracranlal pressures, Is that a
  7         specifically for the pediatric population,                 7               medical emergency?
  8         but for elevated intracranial pressure you                 8                      MR. DAY: Object to form.
  9         could see variations in vital signs, and then              9                      MR. YOUNG: Objecl to form.
 10         papilledema and neurological deficits.                    10          A. Yes, it would be something you would want to
 11      Q. So let's talk about abnormalities in vital                11               address very quickly.
 12        signs.                                                     12          Q. Why Is that?
 13             What type of abnormalities would there                13          A. Kind of mentioned It earlier. The skull is a
 14        be?                                                        14              rigid structure. It does not allow the brain
 15      A. If I recall correctly, you can see increased              15              to - v.tien It's swelling or if there's
                                                                                                                                         ·.:
 16         blood pressure with bradycardia.                          16              elevated pressures, there's nov.tiere for the
 17      Q. How about respiratory rate?                               17              brain to go other than herniating down
 18      A. It can be depressed.                                      18              through the spinal column, which can be
 19      Q. How about temperature?                                    19              catastrophic.
 20      A. I'm sure it can be affected. I don't know --              20          Q. In looking at your note, that's something
 21         1couldn't say for certain.                                21             that you didn't suspect, elevated
 22      Q, And then neurologlc deficits, what type of                22             lntracranlal pressures; Is that right?
 23         neurologic deficits would you see?                        23          A. Correct, I did not. I did not suspect that.
 24      A. I think that can vary, as well.                           24          Q. You didn't actually - In review of your
 25      Q. What would be some kind of common signs and               25             note, and you can correct me If I'm wrong,          I'



                                                           Page 62                                                         Page 64
  1          symptoms?                                                 1               you didn't suspect any abnormalities within
  2              MR. DAY: Object lo form.                              2            the - within the head?
                                                                                                                                               '

  3     BY MR. GIROUX:                                                 3          A. Can you rephrase that, please.
  4     Q. What would be some common neurologlc deficits               4          Q, Yeah. There was no head pathologies or -
  5          that you would expect to see?                             5            that you were - that was on your
  6     A. Decreased mental status, may have weakness in               6            differential that you considered?
  7          an extremity, but It definitely could vary.               7          A. The phrasing of that kind of confuses me a
  8     Q.    And what would be the, I guess, spectrum of              8             little bit.
  9          some general common symptoms that you would               9          Q. Let me -1 want to make sure that we make a
 10          expect a person to manifest who has elevated             10             good record.
 11          lntracrarilal pressure?                                  11          A. Okay.
 12                  MR. DAY: Object to form;                         12          Q, Did you establish a differential diagnosis?
 13          overbroad.                                               13          A. Whenever I'm seeing a patient, a differential
 14     A. can you repeat that, please.                               14             is kind of developing as I'm seeing the
 15     Q. What would be some symptoms of an Individual               15             patient.
 16        who had - what would be signs and symptoms                 16          Q. Is It kind of a fluid task?
 17        that the body would manifest In a patient                  17          A. Yeah, a fluid task, yeah.
 18        with elevated lntracranlal pressure?                       18          Q. So let's say at the end of your physical
 19                MR. DAY: Same objection. Go                        19             examlnatlon, did you have a - did you
 20        ahead.                                                     20             develop your own differential diagnosis at
 21     A. Yes. You can see multiple things and it can                21            that time?                                                     ;
 22        vary, but definitely a altered mental status,              22          A. I would have. I do for every patient, yes.
 23        decreased mental status. You could have                    23          Q. What would It have been In D           s case?                .
 24        headache, vision changes, nausea, vomiting,                24          A. It's tough to say v.tiat I was thinking at that
 25        and any - any number of neurological                       25             exact time. I don't have any independent



                                                                                                         16 (Pages 61 to 64)
KELLEY REPORTING ASSOCIATES, LTD                           515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                               316.267.8200                                                           67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 17 of 33




                                                                     Page 65                                                                                   Page 67
  1          recollection of what I was thinking at the                                       1                     looking for gross deficits. meaning looking
  2          lime that I saw him, but based on my note,                                       2                     from kind of like a bird's eye view: Is
  3          whatever differential was going through my                                       3                     there anything grossly abnormal. So I would
  4          mind, everything -- taking into consideration                                    4                     make sure that he could move all of his
  5          everything that we knew about D          at the                                  5                     extremities. And typically, if they're awake
  6          time, my differential led me to yes, this is                                     6                     and alert, they can stand up and you can --
  7          a kiddo with strep throat, who can't keep his                                    7                     usually I assess gait for patients just as
  a          medications do1M1, who's been awake for a long                                   8                     they're walking around the exam room. But I
  9          time and is sleepy and needs some rest and                                       9                     would not - for a general exam, I would not          )
 10          some - got some IV fluids in the ER.                                       10                          go into very specific testing.
 11      Q. So In a situation like D                            where you're            11                       Q. That's fine. But for the brief neurological
 12         called to do the admit onto the pediatric                                   12                         exam, you would have him stand up?
 13         floor and you're tasked with gathering your                                 13                       A. Generally.
 14         own history and physical examination, ls It                                 14                       Q. Okay. And then you would also assess their
 15         common for you, as a matter of habit, routine                               15                          gait while they're - have them walk?
 16         and custom for you to see whether there's any                               16                       A. Typically.
 17         neurologic deficit?                                                         17                       Q, And then what would be the importance -what          !:
 18      A. I wouldn't say that you do a full                                           18                         would you see -why do you ask him to stand
 19         neurological exam on every patient, if that's                               19                         up or why would you want to access their
 20         what you're asking.                                                         20                         gait?
 21      Q. Okay. What type of neurologlc assessment                                    21                       A. Sure. Galt can be affected for various
 22        would you do?                                                                22                          reasons. It could be In the extremities,
 23      A. Sure. With any history and physical, we like                                23                          pathology in the extremities, but it could be
 24          to have at least a general physical exam.                                  24                          central, as well. So ii can -- you can
 25          And we always do the exam that we deem                                     25                          assess for possible CNS problems.


                                                                     Page 66                                                                                   Page 68
  1         appropriate for that specific scenario.                                           1                  Q. And that's something that you wanted to do
  2             For D        he was sleeping. And, you                                        2                     with D        correct?
  3         know, given the scenario and everything that                                      3                  A. No.
  4         had led up to the point from when I was                                           4                              MR. DAY: Object to form.
  s         seeing him, he, to me, was a sick kiddo, who                                      s                  A. I don't believe so.
  6         was finally asleep after being awake most of                                      6                  Q. You wanted to do a brief neurologic exam of
  7         the night. And so for completeness sake, we                                       7                     him; right?
  8         would have done a brief neurological exam.                                        8                  A. For completeness sake of the history and
  9         And usually in a general physical exam,                                           9                     physical. yes.
 10         that's just saying yes, the patient Is moving                                10                      Q. But you weren't able to do that because he
 11         their extremities In a normal manner and                                     11                         was sleeping?
 12         there's nothing grossly abnormal.                                            12                      A. Correct.                                             !
 13              For him, he was sleeping, and so I                                     13                       Q. And then is It your understanding that -             ,,'
 14         wasn't really able to evaluate that, and I                                  14                          what Is your understanding as to the type of          ;
 15         didn't think it was appropriate lo wake him                                 15                          neurologlc exam that Dr. White wanted to do?
 16        up for that at that time.                                                    16                       A. I actually don't know what kind of
 17      Q. Okay. So ff he was awake, you would have                                    17                          neurological exam she wanted to do.
 18         done a general physical exam of D                             which         18                       Q. Do you know whether she did any type of
 19         would Include a brief neurological                                          19                          neurological examination based on your review
 20         examination; is that right?                                                  20                         of the records?
 21      A. Yes.                                                                         21                      A. So she did kind of a brief exam where asleep,
 22      Q. And then that brief neurological examination                                22                          but will wake to stimuli, rub his eyes and
 23         would consist of what?                                                      23                          push examiner's hand away. So that would be
 24              What, actually, would you do?                                          24                          a very, like, again, kind of a brief - a
 25      A. Typically, it is - like I said, we're                                       25                          brief exam.
                                 ·~~··-   ,_ ·'-   ·--·-·   ~   .,   ..    ....   '   .. '·   '.   ~   -   ...

                                                                                                                                        17 (Pages 65 to 68)
KELLEY REPORTING ASSOCIATES, LTD                                     515 S. MAIN, STE 105                                                         WICHITA, KANSAS
                                                                           316.267.8200                                                                             67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 18 of 33




                                                    Page 69                                                             Page 71
   1     Q.    Do you know whether a brief exam was done            1            had strep?
   2          other than the Glasgow Coma Scale in the              2       A Yes.
   3          emergency room?                                       3       Q. Did you provide care to patients who had
   4     A. I don't know what all they did in the                   4            multiple admissions to hospitals who had a
   5          emergency room. What's documented is that             5         diagnosis of strep?
   6          the provider notes that the patient is                6       A. Not that I recall either way.
   7          sleepy.                                               7       Q. In terms of characterizing D       s strep,
   8     Q. Did you know whether D           - is It your           8            would you consider It more on the severe side
   9          understanding - let me ask: Do you know               9            or more of a mild case of strep?
  10          what time the rapid response or the code was         10                       MR. DAY: Object to form.
 11           called?                                              11                       MR. YOUNG: Object to form.
 12      A. I don't. I would have to look in the record            12                       MR. DAY: Foundation.
 13         to tell you exactly when that was.                     13       A. I would say that any kiddo with dehydration
 14      Q, I'm going to represent to you it was                   14            and inability to keep medications down Is --
  15          approximately 10:00 a.m. in the morning.             15            you would consider worse than a kiddo that
  16     A Okay.                                                   16            can. So a kid that needed to come in because
  17     Q. As far as you know, based on your review of            17            they're dehydrated or can't keep medications
  18          the records, do you know whether           stood     18            down is probably more severe than one who
  19          at anytime or asked to stand at anytime from         19            can.                                                 !
  20          the time he was admitted to Via Christi up           20       a.    Did It worry you at all that he did have a
 21           and to the time of the code?                         21            prior hospitalization for strep and now he's
 22      A     I don't know.                                       22            not getting better and he's back at a
 23      Q. Do you know whether he was asked to ambulate           23            different hospltal?
 24           during that time period?                           I 24                    MS. COLE: Object to form.
  25     A. I don't know.                                          25                    MR. DAY: Object to form.


                                                     Page 70                                                                Page 72
   1     a.    Now If we can go to your note on Page 15.            1       A I don't think it specifically worried me,
   2     A. Sure.                                                   2            only because we -- it's not uncommon to see
   3     Q.    And I just want to start off with the history        3            that in the pediatric population where we
   4        of present illness.                                     4            have kids who have either showed up to clinic
   5     A. Yes.                                                    5            or to an urgent care and then present to the
   6     Q. The first fine that D        M        Is a              6            emergency room because they're still not
   7        prevlously healthy 5-year-old male who                  7            better and just need IV fluids or just a
   8        presented to the ED with nausea and vomiting,           8            little bit more support.
   9        I take It, Is that information that you would           9       Q. Do you remember talking to mom at all, you
  10        have received from your revlow of the medical          10            know, once - now that you reviewed your
  11        chart or from mom?                                     11            note, about, you know, when you were at
  12     A. Both.                                                  12            Wesley, why didn't you go back to Wesley, why
  13     Q. Okay. And thon the patient was diagnosed               13            are you coming - why are you coming to Via
  14          with group A strep pharyngitis at Wesley at          14            Christi?
  15          6:00 p.m. on Sunday and sent home with               15       A. I don't recall If I asked her that question.
  16          amoxicillln 480 milligrams - was that as             16       Q, ts that something that you would have asked?
  17        needed every -                                         17       A. I typically would ask that, yes. I usually
  18     A. BID, twice a day.                                      18          say, okay, what made you come in this time?
  19     Q. Twice a day for 10 days.                               19            What brought you in this time?
  20               ls that Information that you would              20       Q. And then you understand that the Wesley
  21          have received from mom or from the record?           21            admission, that was at 6:00 p.m. on a Sunday
  22     A. II would have -- I don't know for sure. It             22            evening?
  23          probably was from mom.                               23       A. Yes.
  24     Q. And I take It by March 6th of 2017 that you            24       Q. Did you ask her what led to the Wesley
  25          provided care to many pediatric patients who         25            admission?



                                                                                                      18 (Pages 69 to 72)
KELLEY REPORTING ASSOCIATES, LTD                     515 S. MAIN, STE 105                                      WICHITA, KANSAS
                                                         316.267.8200                                                     67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 19 of 33




                                                    Page 73                                                                      Page 75
  1      A. I don't recall what I specifically asked.               1               A. No, I don't believe I was worried about that.
  2      Q.    Do you know whether they were Jn a rush to           2               Q.    And then - and then In terms of your
  3           get to Wesley, whether they considered It             3                    evaluation of - how Is strep diagnosed?
  4         emergency?                                              4               A. It's a clinical diagnosis and typically
  5      A. I dld not get that history from the mother.             5                  you'll do a throat swab to obtain a culture
  6      Q. And then the note says: Patient took one                6                  and make sure. So they have rapid strep
  7           dose, but was unable to keep It down. Mother          7                    swabs that can tell you negative or positive.
  8           states he vomited three or four times after           8               Q.    And then, typically, what type of physical          '




  9           leaving Wesley. She was worried about                 9                 findings would you - would you expect?
 10           getting treatment for his strep and thought          10               A. You can see enlarged erythematous tonsils
 11           that he might be dehydrated so they brought          11                    with exudate. And you can -
 12           him to St. Francis ED.                               12               Q. I'm sorry. Go ahead.
 13              I take It that that's lnfonnatfon you             13               A. And also, typically, you can have
 14           would have gathered completely from mom?             14                  lymphadenopathy and fever can be associated,               '


 15      A. Yes.                                                   15                    as well.
 16      Q.    And then the next sentence: Patient's mother        16               Q. In terms of physical findings that were
 17           states that she is unsure when the symptoms          17                 consistent with a diagnosis of strep, what
 18           started. She talks about patient's sister            18                 physical findings did you make that were
 19           who had tonslllectomy, and that line Is              19                 consistent with the diagnosis?                              ;

 20           something that you would have received               20               A. Sure. I noted that the posterior oropharynx
 21         completely from mom, as well?                          21                    was mildly erythematous.
 22      A. Yes, I believe so.                                     22                           REPORTER: I'm sorry. Start
 23      Q.    And then it says: Nausea and vomiting               23                    over. Start over.
 24           started on Friday, Intermittent throughout           24               Q, Those are big words for him.
 25           the weekend: Is that correct?                        25               A. Okay. I noted that the posterior oropharynx


                                                    Page 74                                                                      Page 76          ;
  1      A. Yes, that's what it says.                               1                    was mildly erythematous and that was the
  2      Q. Did you get any more detailed infonnatlon               2                    extent of the findings.
  3           from mom about, well, how often was he                3               a.   In layman's terms, what does that mean?
  4           nauseated, how often was he vomiting                  4               A. That the back of the throat was red.
  5           throughout the weekend?                               5               Q, Okay. And then if we continue on with your
  6      A. If I would have obtained that information, i            6                    history and physical, It says: On Sunday,
  7        would have written it In the HPI.                        7                    patient complained of headache, dizziness and
  8      Q.    Do you think based, I mean, on your nonnal           8                    worsening nausea and several episodes of
  9           custom, habit and routine that when mom Is            9                    emesis.
 10           telling you that, well, he's been nauseated          10               A. Uh-huh.
 11           and vomiting over the weekend that you would         11               Q, Okay. What information did you learn from
 12           have followed up with questions about that?          12                    mom regarding the headache?
 13      A. Yes.                                                   13               A. So in this - in this case, the headache, the
 14      Q.    And then -- and then, at least, from your           14                    dizziness, those were basically part of my
 15           perspective in providing care to D          did      15                    review of systems that went into the HPI. It
 16           you attribute the nausea and vomiting that           16                    wasn't something that mom focused on. And
 17           started on Friday and that was lntennlttent          17                    she was more concerned about him getting
 18         throughout the weekend to strep?                       18                    treatment for the strep and making sure he
 19      A. I did.                                                 19                    wasn't dehydrated. And so that was more of a
 20      Q.    Did you ever ask mom whether D             had a    20                    review of systems where you typically •• you
 21           fever?                                               21                    don't.always dive into each thing fully, if
 22      A. I believe I did, yes. Mom denied fever.                22                    that makes sense.
 23      Q. Did that cause you any concern about the               23               Q, So mom was focused more on the nausea and                      '



 24           diagnosis of strep that he was a patient that        24                    vomiting?
 25           had nausea and vomiting but no fever?                25               A. She was concerned about him getting treatment
                                                                                                                                           .. I·;
                                                                        ·---·····
                                                                                                             19 (Pages 73 to 76)
KELLEY REPORTING ASSOCIATES, LTD                        515 S. MAIN, STE 105                                            WICHITA, KANSAS
                                                            316.267.8200                                                           67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 20 of 33




                                                                          Page 77                                                                 Page 79
     1                       for the strep, yeah.                                      1              you're inlervlewing a patient or a patient's
     2                   Q, Mom wasn't as focused about the headache and              2               parent, if the review of systems is
     3                       the dizziness?                                           3               consistent with the information that you're
     4                   A. Not during my encounter with her.                         4               already gathering, and It all fits into a
     5                   Q. Were you at all concerned about the headache              5               diagnosis, you don't always ask a whole lree
     6                       and dizziness?                                            6              of questions for every review of systems,
     7                   A    For me, it was consistent with what we knew             7               positive finding, because that can lead to
     8                       already, and so it didn't make me anymore                8               tons of rabbit holes.
     9                       concerned.                                               9          Q. Do you know why she presented to Wesley?                I
  10                     Q, Did you ask questions about the headache, the            10          A. I don't recall asking or not asking Iha!
  11                         nature and extent, the location, the duration           11               question. I don't know.
 12                          of the headache?                                        12          Q. And then how about the worsening nausea, did
                                                                                                                                                            I
 13                      A I don't believe I did.                                    13               you get more details about the worsening -
 14                      Q. You don't think you did?                                 14               worsening nausea?
 15                      A
  16
                              I don't know if I did or didn't. it's not
                             documented in my HPI.
                                                                                     15
                                                                                     16
                                                                                                 A. I don't recall specifics of the conversation.
                                                                                                      Reading through the chart, it looks like, you         l
  17                     Q, Okay. I would - and you just correct me if               17               know, he vomited three or four times after
 18                          I'm wrong: If you got a mom there that                  18               leaving Wesley that night.
 19                          you're talking to for 15 or 20 minutes and              19          Q, And then the next paragraph: Per mother,
 20                          she mentions that this is her second                    20               patient did complain of bilateral knee pain
 21                          hospitalization, that he's been diagnosed               21               prior to arrival.
 22                          with strep, but he also had headache and                22                   I mean, did you do assessment of the
 23                          dlzzlness, to me, that Is - you know, as a              23               knees?
 24                          father, that's something that I would expect            24          A. I did. "Bilateral knees: Nonerythematous
 25                          somebody to follow up on.                               25               with no effusions" is what I wrote in my


                                                                          Page 78                                                                 Page 80
     1                           Do you think you would have followed                  1               physical exam, so I did - I did do a
                                                                                                                                                            I';
     2                       up on those symptoms?                                    2                evaluation of the knees.
     3                               MR. DAY: Object to the form of                    3         Q. And then       if we go down to - by that time
     4                       the question. What you would think as a                   4              when you saw D              he had received fluids;
    5                        father is irrelevant. The question's                     5               Is that correct?
    6                        inappropriate.                                            6         A. That's correct.
    7                    A. Can you repeat that. please.                              7          Q. Okay. Had he received any antibiotics?
     8                   Q. Did you followup on the complaint of
                                                                                                                                                            I
                                                                                       8         A.     I don't believe so.
     9                       headache?                                                 9         Q. Was the IV still In when you saw him or did
 10                                  MR. DAY: Object as asked and                    10               they remove the IV?
 11                          answered. He said he doesn't remember.                  11          A. Based on my documentation, I wrote that he
 12                      A. Right. I don't recall specific questions                 12                still had a peripheral IV at that time.
 13                          that I asked the mom.                                   13          Q. Is there a reason why you didn't order a
 14                      Q. How about dizziness?                                     14               additional bolus of fluids?
 15                      A. I don't recall specific questions that I                 15          A. Yes. So typically iMth mild dehydration,
 16                          asked about the dizziness.                              16                kids don't usually even need IV fluids at
 17                      Q. Okay. Would It be your normal habit, custom              17                ail. The standard of care actually is to do
 18                          and routine that if somebody presents with a            18                oral rehydration therapy. And we're trained
 19                          complaint of headache and dizziness that you            19                that nausea and vomlting ls not a sign of
 20                          would followup with questions regarding those           20                failure and you can just keep trying oral
 21                          complaints?                                             21                rehydration. And so that's v.tiy I did not
 22                      A. If that was their chief complaint, yes.                  22                order further IV fluids.
 23                      Q. Okay. And if It wasn't their chief                       23          Q, How about IV antibiotics?
 24                          complaint?                                              24          A. Sure. Kind of along the same lines. I think
 25                      A. So it depends on the scenario. If - as                   25                Or. White mentioned in her addendum - yep,
 _,.,,, ...   ...   "·




                                                                                                                          20 (Pages 77 to 80)
KELLEY REPORTING ASSOCIATES, LTD                                          515 S. MAIN, STE 105                                        WICHITA, KANSAS
                                                                              316.267 .8200                                                      67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 21 of 33




                                                        Page 81                                                       Page 83
  1                 she mentioned that if he's not tolerating PO       1        Q, Yeah. In tenns of actually hands on
  2                 or by oral, when he wakes up, then we'll           2          evaluation for the review of symptoms, tell
  3                 consider additional IV fluids and switching        3          me exactly what you did.
  4                 to IV antibiotics at that time.                    4               Walk me through each -
  5              Q. At any point during your encounter with            5        A. So the review of systems is ·-
  6                        and the mom - and Kelli Morgan, did         6                   MR. DENNING: Hold on, are you
                                                                                                                                     .
  7                you think that a specialist needed to be            7           saying symptoms or systems?
  8                consulted?                                          8                   MR. GIROUX: Systems. I'm sorry.
  9              A. I did not.                                         9           Thank you, Dustin.
 10              Q. Did you at any point think that you needed to     10        A. The review of systems Is questioning. It's
 11                have Dr. Bala come and actually see the            11           not a physical exam.
 12                patient?                                           12        BY MR. GIROUX:
 13              A. I did not                                         13        Q. Okay.
 14              Q, Do you know where Dr. Bala was when you           14        A. So I don't understand the question.               I
 15                called him?                                        15        Q, Okay. Well, let me just - how about let's
 16              A. I do not.                                         16          go to the physical exam.
 17              Q, Do you know at what point in time that he saw     17               Tell me about your hands on physical
 18                D                                                  18          exam.
 19              A. I do not know.                                    19        A. Okay. I'll refer to the record for this. So
 20              Q, Do you know how many patients he would have       20           as far as -- so you want what I did
 21                 had that - that morning?                          21           neurologically, is that what you're asking?
 22              A. I don't know.                                     22        Q. No, just general, so explain general.
 23              Q. How many patients would you have been             23               What does general mean under the
 24                assigned to that morning?                          24           physical exam?
 25              A. Zero.                                             25                   MR. DAY: In other words, what
                                                                                                                                     ;
1~~~~~~~~~~~~~~~~~~~~~~~+-~~~~~~~~~~~~~~~~~~~~~~1


                                                        Page 82                                                       Page 84        I
  1              Q,  zero?                                            1            did you do v.tien you -- your physical exam.
  2              A. (Witness nods.)                                   2         A. So observe the patient, v.tiere I mentioned he    I:
  3              Q, Okay.                                             3            was sleeping In the bed, arousable,
  4              A. 'Cause I was on nights so I wouldn't be            4           appropriately responds to stimuli. And so I
  5                 rounding on any patients.                          5           did an evaluation of his mucous membranes,
  6              Q. Was D          the last person or, at least, as    6           the posterior oropharynx, the mouth. I did
  7                far as you can recall, the last patient that        7           not evaluate his ears. Listened to his heart
  8                you would have provided care to that morning?       8           and lungs. pressed on his belly, looked at
  9              A. I don't know. I would -- I would be guessing       9           his extremities, his skin.
 10                 if I answered that question.                      10        Q. On the general exam where you say he's            I

 11              Q. That's fine. Do you know whether, at feast,       11          arousabfe, what do you mean by that?
 12                 up until the time - do you know In the ER         12        A. Meaning that he stirs, kind of moves his
 13                whether anybody asked any questions about          13           extremities around v.tlen - v.tien I'm touching   1i
 14                D        s headache and whether more               14           him. And even just during the encounter just          .
 15                Information was gathered about his headache?       15           kind of -- I'm stirring in bed. but doesn't
 16              A. I don't know.                                     16           fully like wake up, You know. seemed like a
 17              Q, How about his dizziness?                          17           sleepy kid.
 18              A. I don't know.                                     18        Q. So at least at that time, when you were doing
 19              Q. And then on your neurologlc, ff we go to your     19          the general exam, that he was able to move
 20                 area of review of symptoms.                       20           all of his extremities?
 21              A. Yep.                                              21        A. I did not document that in the record, and I
 22              Q. In terms of hands on evaluations of               22           don't have any independent recollection or
 23                 and his review of symptoms, tell me what          23           that. I do know that he was moving, at
 24                 exactly you did. Just walk me through It          24           least, some extremilles In bed.
 25              A. Sorry. Can you rephrase that.                     25        Q. At least from your observation, did It look

  ·-·   .,   .
                                                                       --   -
                                                                                                     21 (Pages 81 to 84)
KELLEY REPORTING ASSOCIATES, LTD                         515 S. MAIN, STE 105                                 WICHITA, KANSAS
                                                             316.267.8200                                                67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 22 of 33




                                                      Page 85                                                             Page 87
   l          as If D       had any problems moving either         1             while I was pressing on his belly, he didn't
   2          his left or his right side?                          2             open his eyes and say "ow" or it didn't seem
   3     A. I don't recall noticing any deficits.                  3             like he was In pain when I was palpating the
   4     Q. Okay. And you wouldn't have tested for any             4             abdomen.
   5          deficits, as well?                                   5          Q. I mean, Is it unusual, at least, based on
   6     A. I did not •• I did not formally test for any           6             your training and experience up to that time
   7        deficits.                                              7             that he didn't wake or respond at ail to you
   8     Q. Okay. If we do go up to review of symptoms,            8             palpating his belly?
   9          actually, there was a couple of questions            9                      MR. YOUNG: Object to form.
  10          that I had over there.                              10          A. I would say that's not uncommon with a             .:
  11              Under neurologlc, Is this information           11             pediatric patient that's sleeping.
 12           that you would have received from mom?              12          Q. And then we go to neurologlc: Deferred,
 13      A. This is Information that I would have                 13             patient sleeping, will reevaluate on the
 14         received from the mother.                             14             floor.
 15      Q.    And then in terms of ambulating, you have          15                 Explain to me what you mean by that.
 16           that first, after neuroioglc.                       16          A. Sure. Again, so with a history and physical,
 17               Tell me what you can recall about mom           17             there's -- obviously, there's a lot of
 18           telllng you that he's been able to ambulate.        18             components to it. And we usually like to try
 19           I would Imagine she didn't use the word             19             to document. at least, something for each
 20           ambulate.                                           20             portion of the exam. And so we. Ideally, for
 21      A. No. I don't recall Wiat the specific answer           21             completeness sake would have wanted to do. at
 22         or question was. but usually I would -- the           22             least, just a general overview neurologlc
 23            review of systems is usually a very brief          23             exam. And since he was sleeping, I didn't··
 24            overview of has he had any of this, any of         24             I thought it would be cruel to wake up a           ,,
                                                                                                                                    I

 25            this. And so I would have said, has he been        25             sleeping kid who had been awake all night -            .


                                                      Page 86                                                             Page 88   il
   1          walking. has he had any complaint of any              l            to wake him up just for the sake of                ,,
   2          numbness, weakness, those types of things.           2             completeness.
   3          And so she would have responded yes. he's             3               So essentially, deferred to the floor
   4          been walking.                                         4            is just saying we'll wait 'Iii he's awake and
   5     Q. So under your history and physical exam, the            5            then we'll do it. 'Cause there was - there
   6          last sentence Is mother states patient has           6             was nothing about the presenting history and
   7          seemed weak and he looked pale until getting         7             everything that made me concerned enough to        Ii
   8          fluids in the ED.                                     8            have to wake him up to do it at that time.
   9              And then under neurologlc, you                   9          Q. So he was asleep while you were there;                 ;

  10          indicate no weakness.                               10             correct?
 11      A. Sure.                                                 11          A. Correct.
 12      Q. Explain the discrepancy to me.
                                                                                                                                        •
                                                                  12          Q. He wasn't asleep during parts In the ER;
 13      A. Sure. So with weakness in the review of               13             correct?
 14         systems. it typically would be more of like a         14          A. Correct.
 15           focal, like right-sided weakness or left foot       15          Q. And then there wasn't, at least, as you would
 16           weakness. The way I Interpreted her saying          16             characterize it, a brief neurologlc exam, at           ••.

 17           he seemed weak was more of like a fatigue,          17             least, noted based on your review In the ER
 18           tired. worn down, sick kid.                         18             chart?
 19      Q. Okay. Then we'll go back down to physical             19          A. Correct, not that I was able to find In the
 20           exam. The review of the abdomen: Plus bowel         20             document, in the record.
 21           sounds, soft, nondistended. Patient did not         21          Q. So from your - from your assessment that
 22           wake to palpation.                                  22             we're going to wait until D          Is awake      l
 23      A. Uh-huh.                                               23             before we do the brief neurologlcal
 24      Q. So tell me about that.                                24             examination?                                       11
 25      A. Sure. So that one basically just means that           25          A. From our standpoint, yes, that was the plan.       '·

                                                                                                     22 (Pages 85 to 88)
KELLEY REPORTING ASSOCIATES, LTD                       515 S. MAIN, STE 105                                     WICHITA, KANSAS
                                                           316.267.8200                                                    67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 23 of 33




                                                                       Page 89                                                                 Page 91
     1   Q. And you would agree with me that the sooner                                             1     taken?
     2      that you're able to do a brief neurological                                             2   A. Vital signs are one of the most important
     3      exam, the better for the patient?                                                       3       parts of a patient's exam and so it can clue      1;
     4               MR. DAY: Object to form.                                                       4       you in to any impending problems.
     5               MR. YOUNG: Object to form.                                                     5   Q. Okay. And then I saw that there was an
     6   A. I would say it definitely depends on the                                                6      order - a separate order - my understanding
     7       scenario. Again. in this scenarto. it was                                              7      is that blood pressures are a vita! sign;
     8       more for completeness sake and ii muld not                                         8          correct?                                           I
  9          have affected - based on \Ntlat we believed to                                     9       A. That's correct.
 10          be lhe problem, it would not have affected                                        10       Q. But there's a separate order for blood
 11          his care.                                                                         11         pressure. Why would that be?                        Ii
 12      Q, Certainty. I understand that.                                                      12       A. Typically, in the pediatric population, the         ';

 13              But Indeed, if D       was awake, you                                         13           blood pressure cuff can be uncomfortable for      I
 14        would have done the brief neurological exam?                                        14           kids, and so usually we don't need to obtain
 15      A. That's correct.                                                                    15           blood pressures v.;th the other vital signs
 16      Q. Okay. Do you know at what point in time                                            16           every lime.
 17         D       was transferred from the emergency                                         17       Q. And then there was a physician notification
 18         room to the pediatric floor?                                                       18          order which Is on 543.
 19      A. I don't know \Ntlat specific time, no.
 20      Q, And then what orders you put In the record
                                                                                               19
                                                                                               20
                                                                                                        A. Yes.
                                                                                                        Q, And what's the purpose of that order?              l
 21        for D         or the transfer?                                                      21       A. Yeah, that's a routine order that we put in
 22              And If you need to refer to the                                               22           for every patient, and it has call parameters     ,:.
 23         records, go ahead.                                                                 23           for the nurses to let the physician know if
 24      A. Sorry. Can you repeat that.                                                        24           vital signs are outside of a given range for
 25      Q. What orders did you place In the chart                                             25           the patient's age.
                                                                                                                                                              k

                                                                       Page 90                                                                 Page 92        I;
                                                                                                                                                              Ii
     1     regarding D            s care?                                                           l   Q, Do you know what those parameters are?                 .
     2   A. So I would have placed the - well, let me                                               2   A. We have a book at Via Christi that has those           :
                                                                                                                                                              L
     3      pull up •• let me pull up the record here.                                              3       parameters. I don't know them off the top of
     4   Q. You're fine. I think it's in the 5-00s, the                                                     my head.
     5     540s. Like 546, 547, 548.
                                                                                                    4
                                                                                                    5   Q. You don't know any of them as It relates to
                                                                                                                                                              ,,
     6   A. It's going to be in volume 2. Let me see -                                              6     either heart rate, blood pressure or                  ·•
     7               MR. DAY: I have it here,                                                       7      respiratory rate?
     8      actually, down here.                                                                    8   A. I couldn't tell you 100 -· v.;th 100 percent       n
  9      A. Okay. So you want me to list all of the                                             9           certainty. We always reference the manual           i
 10         orders that I put in?                                                              10           for that.
 11      Q. Let's just say as It relates - one, did you                                        11       Q. So when you would admit a patient onto the
 12        place an order for vital signs?                                                     12          pediatric floor, generally, based on your
 13      A. Yes, that's routine.                                                               13          experience, what are, typlcally, the orders
 14      Q. Okay. And then the orders that you placed                                          14         that you place for vital signs?                      I'
 15        were what?                                                                          15       A. For vital signs?
                                                                                                                                                               1;
 16      A. It's difficult to tell.                                                            16       Q, Yeah.
 17      Q. Okay. What would have been the orders based                                                                                                             ;
                                                                                               17       A. For the general pedlatrtc noor. vital signs
 18        on your review of the records?                                                      18           are usually anyv,tiere between q4 to q8 to once    Ii
 19      A. Again, it's difficult to tell based on the                                         19           a shift, and that's pretty standard.
 20         record.                                                                            20       Q, Okay. And then - and then physician                      '
 21      Q, I know there's an Issue of whether it was                                          21          notification, Is that kind of a standard                 ;
 22        every one hour or every four hours, but let                                         22          order that you always put In the chart?
 23        me just ask you a general statement What's                                          23       A. That is. That's a standard order, yes.
 24        the Importance of vital signs?                                                      24       Q. So under the labs portion of your note on 17,        !i
 25             Why do you order vital signs to be                                             25          I guess, you got to go back.                           ;
 .         ··•·· .        ...     > ••   ··-   •   ">"   '"'   • ~-.    '   ~·   - ..   .   ....•         '   ....

                                                                                                                             23 (Pages 89 to 92)
KELLEY REPORTING ASSOCIATES, LTD                                       515 S. MAIN, STE 105                                           WICHITA, KANSAS
                                                                           316.267.8200                                                          67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 24 of 33




                                                                             Page 93    I                                                          Page 95
        1                        A. Okay.                                                    1      A. Correct. I don't recall.
        2                        Q. The abnonnalltles in the labs, were those as             2      Q.    Based on your note and your custom, habit and
        3                             a result of the strep?                                 3           routine, give me what you think you probably
        4                        A. That's what I attributed those abnonnalities             4           would have said to him.
        5                             to, yes.                                               5                  MR. DAY: I'm going to object. I              ['
        6                        Q. How about the elevated glucose, Is that a                6           think we've already gone through that, but go       Ii
        7                             common finding with somebody who is - has              7           ahead.
        8                             strep and who Is Iii?                                  8      A.    Do you want a summary or do you want -
   9                             A. It can be, yes.                                          9      Q. Tell me exactly what you think you would have
  10                             Q. Okay. Can there be other - do you know                  10           said to him.
  11                                  whether - what abnormalities there would be           11      A. Okay. Dr. Bala,      we have a 5-year-old male
  12                                  In a lab with an individual with elevated             12           here presenting to the ED. Essentially, I
  13                                  intracranlal pressures?                               13           would have read through the H & P.
  14                             A. I don't know.                                           14           Presenting with nausea and vomiting. He was
  15                             Q, And the radiology diagnostics - let me ask              15           actually diagnosed with strep at Wesley last
  16                                  you this: After you've performed your                 16           night at 6:00 p.m. Went home with
  17                                  history and your physical examination, was            17           amoxicillin and mom's concerned that he can't
  18                                  your opinion that no radiology or diagnostics         18           keep his antibiotics down. He's thrown up
  19                                  needed to be perfonned or did you consult             19           four times since - three or four times since
  20                                  with Dr. White and Dr. Bala before making             20           leaving Wesley and she's concerned about
                                                                                                                                                               :
  21                                  that decision?                                        21           getting treatment for the ·- for the strep,
  22                             A. That was my detennination that yes, nothing             22           and she's concerned about dehydration. She's
  23                                more was needed as far as radiology and                 23           really unsure about when symptoms started.
  24                                diagnostics, and then I confinned that with             24           The patient's sister actually recently had a
  25                                Dr. White and Dr. Bala.                                 25           tonsillectomy and she thought that maybe the


                                                                             Page 94                                                               Page 96    ·•
        l                        Q. And that was their opinion, as well?                     l           patient was afraid that if he told her about
        2                        A. They - yes. If they had wanted something                 2           his symptoms that he would have to have
        3                           done, it would have changed the plan.                    3           surgery, as well. She reports that the               1.
        4                        Q. Got it. And then what was done to address                4           nausea and vomiting started on Friday and has
        5                             the hypoglycemia, the high glucose?                    5           been intermittent throughout the weekend.
        6                        A. Sorry. Can you - can you repeat the                      6           And then on Sunday he had headache, dizziness
        7                           question.                                                7           and worsening nausea with several episodes of
   8                             Q. Was anything done to address the high                    8           emesls. She denies any fevers, chills,
   9                                  glucose?                                               9           weight loss or abdominal pain or rash in
  10                             A. No, the glucose of 189 is actually not that             10           D        but she did say that he complained of
  11                                  concerning. It's - it's, you know, nothing            11           bilateral knee pain prior to arrival. But
  12                                  that needed to be done acutely for that.              12           she didn't notice any joint swelling or
  13                             Q,    Does - when you administer fluids, does that         13           redness. She said that he has seemed weak
  14                                  help stabilize the glucose?                           14           and looked pale until he got fluids in the
  15                             A. Usually, if you administer fluids, the                  15           ER. In the ER, they gave 20 cc per kg bolus
  16                                  glucose can decrease.                                 16           of IV fluids and they checked labs, Including
  17
  18
                                 Q. Did you order labs yourself?
                                 A. I did not order labs.
                                                                                            17
                                                                                            18
                                                                                                         a CMP and a CBC and gave Zofran -
                                                                                                                  MR. DENNING: Slow down.
                                                                                                                                                               j
                                                                                                                                                                  ;
  19                             Q. Okay. Did you put an order In for labs                  19      A. Sorry. This is the checkout. This is
  20                               during his time on the floor?                            20           like - this Is the -
  21                             A. No.                                                     21      Q. And if t can cut you off, too -
  22                             Q, And then we go down there and It says;                  22                   MR. DAY: Let's see if he can do
  23                                  Patient discussed with Dr. Bala.                      23           It. No, go ahead.
  24                                     And again, you don't recall exactly                24      A. I'm sorry.
  25                                  what was said to Dr. Bala?                            25      BY MR. GIROUX:
 (,_.   ___.,-,   ---   ~.   «




                                                                                                                                24 (Pages 93 to 96)
KELLEY REPORTING ASSOCIATES, LTD                                             515 S. MAIN, STE 105                                      WICHITA, KANSAS
                                                                                   316.267.8200                                                           67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 25 of 33




                                                   Page 97                                                           Page 99
   1     Q. I mean, would you have literally read your           l           those would be?
   2        note to him?                                         2         A. I don't recall specifically.
   3     A. Essentially. I mean, that's how a                    3         Q. But essentially, I guess, the Import of all
   4       checkout - I mean, it's the exact -- yeah.            4            this talklng to Dr. White and Dr. Bala Is
   5     Q, So everything In your history- history of            5            that everybody was pretty much on the same
   6          present illness and I don't - I know that          6            page regarding what the plan was for            ?
   7          you don't specifically recall the                  7                  MR. DAY: Again, based on the
   8          conversation with Dr. Bala, but your - you         8            assumptions of normal practice as opposed to
   9          know, your, I guess, your normal custom,           9            memory. I just want to be clear on this.
  10          habit and routine Is to read the complete         10                   MR. GIROUX: Yes.
 11           history and present Illness as you wrote It?      11         A. Yes.
 12      A.     I usually wouldn't read it straight off the     12         BY MR. GIROUX:
 13           page, but -- because at the time it's fresher     13         Q. Okay. And the plan was to - what was the
 14           in my mind, but me trying to reinvent that        14           plan?
 15           now, I have to read it 'cause I -- you know,      15         A. The plan was to admit D         for observation.
 16           it's -- I would worry that I would misstate       16            So observation is different from inpatient
  17          things now if I didn't read It from the page.     17            We expect a shorter stay Vvith observation.
 18      Q,     And then you would have gone through the        18            And to essentially let him sleep. When he
 19           review of symptoms as noted and then, of          19            wakes up, try to see if he can tolerate PO,
 20           course, your phystcal findings, as well?          20            because it seemed that his nausea and
 21      A.     Yep, and I would have mentioned past medical,   21            vomiting improved v.ith the Zofran given in          '
                                                                                                                                   '
 22           he was previously healthy. We even talk           22            the ER. So the plan was to - a PO challenge
 23           about birth history and development and all       23            In the morning, and if he did well Vvith it
 24           that stuff so -                                   24            and tolerated antibiotics, then he could
 25      Q.     Do you recall at all Dr. Bala having any        25            likely go home later that day.                      ':


                                                   Page 98                                                          Page 100
   1          questions?                                         l         Q. How long was he going to - how long - what
   2     A. I don't recall whether he did or did not.            2           was the plan In terms of how long you were
   3     Q. Okay.                                                3           going to let him sleep?
   4     A. Usually, attendings will ask questions at the        4         A. I don't recall a specific timeframe.
   5          end of a presentation, but I don't recall.         5         Q. If he slept to 12:00or1:00, was the plan
   6     Q.    And then when In relation to your history and     6           just to let him sleep to 12:00 or 1:OO?
   7          physical examination, when would you have          7                    MR. DAY: Object to form.
   8          called Dr. Bala?                                   8         A. We did not -- I don't -- I don't know that we
   9     A.    I would have called Dr. Bala after I saw the      9            discussed a specific plan of how long we
  10          patient and discussed the patient with            10            would let him sleep.
  11          Dr. White.                                        11         Q. Do you have a -1 guess based on your review
  12     Q.    And then - so you would have talked to           12           of the records and your own history and
  13          Dr. White first?                                  13           physical examination, how long you wanted to
  14     A.    Yes.                                             14           let him sleep -
  15     Q.    And then would your, I guess, report to her      15                    MR. DAY: Object to form.
  16          would have been similar to Dr. Bala?              16         BY MR. GIROUX:
  17     A.    It would have been nearly identical.             17         Q. - before doing any further evaluation of
  18     Q. And then I take It, at that time, that you          18           him?
  19        had experience with Dr. White?                      19                    MR. DAY: Same objection.
  20     A. Yes.                                                20         A. I don't have any independent recollection of
  21     Q. Was she the type of person that would ask           21            what I thought would be an appropriate amount
  22        questions and followup with questions?              22            of time for sleep.
  23     A. Yes.                                                23         Q. Do you know whether Dr. Bala or Dr. White
  24     Q. But In terms of what questions that she asked       24           commented on how long they wanted him to
  25          and what followup, you don't recall what          25           sleep?



                                                                                                25 (Pages 97 to 100)
KELLEY REPORTING ASSOCIATES, LTD                    515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                        316.267.8200                                                   67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 26 of 33




                                                  Page 101                                                         Page 103
                                                                                                                                  I
   1          A. I don't recall whether they did or did not        1          under provider signature, disposition was
   2             comment on that.                                  2          plan to discharge later today.
   3          Q. What time would you have left the hospital?       3               Were you aware of that?
   4          A. Our •• the nightshift ends at 7:00 a.m. and       4        A. That was our plan if D       was able to
  5              checkout occurs usually anywhere between 6:45     5           tolerate PO.
   6             and 7: 15 so it would have been not too long      6        Q. And If he wasn't able to tolerate PO, then he
  7              after 7:00 a.m.                                   7          would be admitted for another day, at least,
  8           Q. And then do you - I mean, and you take your       8          until he was able to tolerate ••
  9              laptop with you?                                  9        A. Yes.
 10           A. I do, yes.                                       10        Q, -PO?
 11           Q. Are you able to do charting from home from       11        A. Yes.
 12              the laptop?                                      12        Q. And then if he wasn't able to tolerate, was
 13           A. You can, yes.                                    13          the plan to do IV?
 14           Q. Did you do that?                                 14        A. We would have reevaluated and then made that
 15           A. No.                                              15           determination, but that was - the thought
 16           Q. Okay. Have you ever done that?                   16           process was, yes, we'll reevaluate for IV
 17           A. I have done that, yes.                           17           fluids if he can't tolerate PO.
 18           Q. Do you know whether you were doing that at       18        Q. When you began your residency, would you do
 19              this time, In this - during this time            19          rounds with other physicians who weren't In
 20              period?                                          20           residency?
 21           A. I can tell you for a fact that I did not. I      21                     MR. DAY: I'm not-
 22              never ·- I never do work at home when I'm on     22        Q. I'm sorry. It was a bad question.
 23              nights because the hours are so long that I'm    23                Actually, when you began your
 24              usually just sleeping when I get home.           24          pediatric rotation?
 25           Q. Was there ever a discussion - do you recall      25        A. Uh-huh.


                                                   Page 102                                                        Page 104
   1            any discussion with any provider whether It's      1        a.   Were you doing rounds on your own?
   2            Dr. White or Dr. Bala, at least, In the time       2        A. What do you mean? Can you -
   3            that you were providing care that                  3        Q, When you were - when you were on your                  ,;
   4             needed any type of Imaging?                       4             pediatric rotation In your first year of
   5          A. No, we did not determine that he needed           5             residency and you were assigned to go down
   6             imaging.                                          6             and evaluate a patient that's going to be
   7          a. Okay. And the same question as it relates to      7             admitted Into the pediatric floor, was there
                                                                                                                                      ,,
   8            a consult?                                         8             ever at the front end of that where you would
   9          A. No, he did ··we did not deem a consult            9             actually see the patient In conjunction with
 10               necessary.                                      10             like Dr. Bala or another pediatrician or a
 11           Q. Then In looking at - was It - do you recall      11          hos pita list?
 12             whether the plan was observation ••               12        A. I guess that it kind of varies. So the
 13             typically, when a patient's admitted for          13           answer is yes, I would see patients v.ith an
 14              observation, are they typically going to be      14           upper level resident or the attending during
 15              discharged that same day?                        15           the day vmen we did admissions. Usually I
 16           A. Not always the same day. It's usually less       16           would check out face to face with the
 17              than two midnight stay in the hospital. So       17           attending during the day and occasionally
 18               it would -· usually that same day or the next   18           we'd even go in after I'd seen the patient
 19              day.                                             19           and then see the patient together, after they
 20           Q. Did you know about Dr. Borlck's - did you        20           got up to the floor.
 21              read Dr. Borlck's notes?                         21        Q, Let's say up to March 6th of 2017, had you
 22           A. I did.                                           22          done rounds with Dr. Bala?                              l
 23           a.   Okay.                                          23        A. I don't know for sure if I had done rounds
 24           A. Yep.                                             24           during the day with him. They have three
 25           a. In her note, which Is on Page 132, she has,      25           physicians vmo work In their group and they            I·


 ..... ....

                                                                                              26 (Pages 101 to 104)
KELLEY REPORTING ASSOCIATES, LTD                     515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                           316.267.8200                                                        67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 27 of 33




                                                  Page 105                                                                Page 107
  1           rotate their roles, and so I don't know for            1              ages and we do obstetrics. We do a little         I:
  2           sure if I had done rounds during the day with          2              bit of everything. Dr. Bala would -
  3           him.                                                   3              pediatricians would have received more
  4      Q. Does he have a level of experience that you              4              training specifically to pediatrics 'cause        Ii
  5           don't have?                                            5              that's all they do. But we would have had
  6      A. Yes.                                                     6              similar training In pediatrics INhen we were
  7      a.    How would you characterize that or describe           7              on pediatrics if that makes sense. We cover
  8           that?                                                  8              the same topics and take care of the same
  9      A. Dr. Bala is a attending pediatrician, so he              9              patients.
 10           did a pediatrics residency and then is                10        a.    So at the beginning of your deposition, we
                                                                                                                                       ;
 11           board -- he took his boards and got board             11             talked about, In general terms, your
 12           certified In pediatrics.                              12             experience with the pediatric population up         ·;


 13      a.    In terms of - do you know whether - If you           13             until March 6th of 2017; correct?
 14           don't, you don't, but would he - would his            14        A Yep.
 15           history and physical examination of a                 15        a.    Would you say by that time, from July 1st,
 16           pediatric patient who's being admitted from           16             when you began your residency, to March 6th
 17           the ER to the pediatric floor be any                  17             of 2017, that you would have seen and
 18           different than yours?                                 18          evaluated hundreds of pediatric patients?
 19                 MR. DAY: Object to form; calls                  19        A. No.                                                   ;

 20         for speculation, lack of foundation.                    20        a. How would you characterize the number of
 21      A. I don't know.                                           21          patients that you would have evaluated during
 22      a.  Would you expect It to be different?                   22             that time period?                                   ;


 23                 MR. DAY: Same objection.                        23        A Pediatric patients or total patients?                   ;



 24      A. I - I would expect him to gather the same               24        a.Pediatric patients.                                    ;

 25         information that I gathered.                            25        A Tough to put a number on it. Less than a


                                                  Page 106                                                                Page 108
  1      a.    For example, you know what the standard of            1             hundred for sure in the clinic. In a
  2           care Is?                                               2             hospital, I would be guessing if I told you a
  3      A. Yes.                                                     3             number.
  4      a.    What Is the standard of care In your mind?            4        Q, And then In a scenario like this where you
  5               What's the definition of It?                       5             are the first year resident assigned to do
  6      A. It's basically if you look at any presenting             6             the admit of a patient - pediatric patient          I
  7         patient, it's \Nhat's expected -- it's hard              7             corning from the ER to the general pediatric
  8           not to use the word standard of care INhen             8             floor, how many times had you done that prior
  9           you're talking about standard of care, but             9             to March 6th of 2017?
 10           INhat's expected for treatment for a patient          10        A. Again, it would be a guess if I put an exact
 11           given a specific scenario. Usually it's like          11           number on it, but admissions, between 20 and
 12           consensus among the medical population.               12             40.
 13      a.    Does - and then as a - your training as a            13        Q. And then I guess that would be - In the 20
 14           family practice resident In your first year           14             or 40, I know that's a guess, that would be a
 15           and what you learn In the family practice             15             spectrum of different illnesses that you are
 16           residency Is much different than what                 16             encountering?
 17           somebody would learn In a pediatric                   17        A. Correel                                                ..
 18           residency; Is that fair?                              18        Q. Do you recall approximately how many of those
 19                   MR. DAY: Object; lack of                      19             20 to 40 were strep?
 20           foundation.                                           20        A. I don't recall.
 21      A No, I don't think it's - I don't think it's              21        Q. Do you know if any were strep admissions?                 ;
 22           significantly different.                              22        A. I don't recall.
 23      a.    Okay. Why have specialties then If It's not          23        Q. Were you able to do, if you go to Page 16,                 '

 24           significantly different?                              24             your own - were you able to do an evaluation        !l
 25      A. So family medicine is basically we treat all            25             of D      s eyes?
                                   ..                                                                                       ..


                                                                                                   27 (Pages 105 to 108)
KELLEY REPORTING ASSOCIATES, LTD                       515 S. MAIN, STE 105                                      WICHITA, KANSAS
                                                             316.267.8200                                                          67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 28 of 33




                                                    Page 109                                                            Page 111
  1      A. No.                                                      1                  Did she do, at least, the general
  2      a.    Is that because he was sleeping?                      2             neurologlc exam that you were wanting to do?
  3      A. Thars correct.                                           3                     MR. DAY: Object to form. I
                                                                                                                                       ;
  4      Q. Was that - Is that something that would have             4             don't understand.
  5           been deferred, as well?                                5          A. She - the neurological exam that she did was
  6      A. Yes.                                                      6            a general exam where she documents that he
  7      Q. To the floor?                                            7             rubbed his eyes, pushed examiner's hand away.
  8      A. Yes. So-                                                 8          Q. Okay.
  9      Q. Go ahead. I apologize.                                   9          A. Otherwise, nothing else is documented.
 10      A. I'm done.                                               10          Q. Okay. But the brief neuro exam that you
 11      Q. Do you know whether there was an evaluation             11             discussed earlier about standing up,
 12           done of his eyes in the ER?                           12             accessing gait and see whether there's any
 13      A. They documented his eye opening                         13             gross abnormalities, she didn't do that?
                                                                                                                                       .
 14           spontaneously. And they documented that his           14          A. Correct, and actually she also documents the
 15           extraocular movements were intact.                    15             uvula Is mldline, which Is Important for
 16      Q. Is that a full eye examination that you would           16             cranial nerves, as well.
 17           typically do?                                         17                     MR. DENNING: Sorry, Doctor?
 18      A. It's a general eye examination.                         18          A. The uvula is midline.
 19      a.    Okay. And would you do a general eye                 19          Q. Explain that to me.
 20           examination if he was awake?                          20          A. So you can see a uvula deviation if there is
 21      A. Yes.                                                    21             some sort of like abscess or. you know, you
 22      a.    And that would consist of what?                      22             may expect some changes If there's cranial
 23      A. Usually testing the extraocular movements and           23             nerve problems.
 24           typically check puplllary response, as well.          24          Q. How about with elevated lntracranlal
 25      a.    And then what would the pupillary response           25             pressure, I mean, can you expect the uvula


                                                    Page 110                                                            Page 112       ,
  1           tell you about the patient?                            l             not to be midline?                                  i

  2      A. That cranial nerves are Intact that supply               2          A. Not that-
  3            the pupil, allolMng the pupil to constrict            3          Q. Or Is that beyond your scope?
  4            IMth light on both sides.                             4          A. Yeah, probably beyond my sccpe. I don't know
  5      Q. How about the extraocular examination?                   5             for sure.
  6      A. Same thing: Cranial nerve testing telling                6          Q. And then if we go to Dr. Borlck, her note on
  7            you that the cranial nerves are intact.               7             Page 131·132, do you know whether she did a
  8      Q. Okay. And then what deficits, If any, would              8             general neurologlc exam?
  9           eye ,.. elevated lntracranlal pressure cause           9                     MR. DAY: Object to form.
 10           on a general eye exam If one was done?                10          A. I don't know whether she did or didn't, but
 11                    MR. DAY: Object to foundation.               11             ifs not-· it's not documented.
 12      A      So kind of mentioned it earlier, you can see        12          Q. And then, at least, based on her note, you
 13            papilledema ~en you -- you actually have to          13            would agree with me that D         s condition
 14            look to the - to the back of the eye.                14            was probably about the same as it was when
 15      Q. And then that's done with some type of                  15             you saw D       and when Dr. White saw D        ?
 16           Instrument?                                           16                     MR. YOUNG: Object to form.
 17      A. Yes.                                                    17                     MR. DAY: Object to form.
 18      Q. Okay. Do you know whether Dr. White did                 18          A. Tough - it's tough for me to ccmment on that
 19           that?                                                 19             just based on the note.
 20      A. She did not document that she did that. so I            20          Q. You indicated that he was arousable; correct?       I:
 21            don't know if she did.                               21          A. Correct.
 22      Q. And then she saw D               at least, when you     22          Q, Then If we go to - do you know Sam                  I'
                                                                                                                                       1.:
 23           look at the time - and I'm not going to hold          23             Dumontler?
 24           you to the time. If you saw D          at 5:18        24          A. The name sounds familiar.
 25           or 5:30, she says 6:15.                               25          Q. He was a medical student at the time, and



                                                                                                  28 (Pages 109 to 112)
KELLEY REPORTING ASSOCIATES, LTD                         515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                             316.267.8200                                                   67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 29 of 33




                                                                         Page 113                                                            Page 115
  1                               he's got a note at, let's say, I think, 291.            1          A. No, it's okay.
  2                               Hold on, let me make sure I got It righl                2          Q. When you do a Glasgow Coma Scale, are you
  3                               Yes, It's 291.                                          3             asking the patient to stand or sit up?
  4                         A. Okay.                                                      4          A. No, you're not - you're not having them
  5                         Q.          He says: General: Non·arousable.                  5             stand up and ambulate.
  6                                       That's different than - than what you           6          Q. But they can - they can lay In bed and you
  7                               put; correct?                                           7             can do a Glasgow Coma Scale?
  8                                   MR. DAY: Object to fonn.                            8          A. That's correct.
  9                         A. That is different than what I wrote.                       9          Q, But you would have to ask them questions;
 10                         Q.          Had you reviewed his note prior to your          10             they would have to be, at least, alert enough
 11                               deposition?                                            11             to respond?
 12                         A. I had reviewed Dr. Borick's note and I don't              12          A. You don't always have to ask questions, but
 13                               think I looked at this note specifically.              13             yeah. 'Cause if they're awake and moving
 14                         Q.     And I think she had non-arousable, but she            14             their extremities and talking nonnally,
 15                               testified yesterday that her note was pretty           15             that's a GCS of 15.                                ;

 16                               much a mirror of Or. Dumontler's because she           16          Q, Okay.
 17                            did it after the code.                                    17          A. And you don't have to ask questions.
 18                         A. Okay.                                                     18                      MR. GIROUX: Okay. Let's take a
 19                         Q. Can you tell based on your review of Dr. -                19             break. I think I'm just about done. I might
 20                            or Sam Dumontler's note and Dr. Borick's note             20             have a few questions before and after, but I
 21                            whether there was a change In D     's                    21             think I'm just - take about five minutes and
 22                               condition from the time that you saw him to            22             go back on the record and see if I have
 23                            the time they saw him?                                    23             anymore.
 24                         A. Again, it's tough to say without actually                 24                      VIDEOGRAPHER: Off the record
 25                            doing an exam myself. You know, it can vary               25             11 :10.


                                                                         Page 114                                                            Page 116
  1                                by provider.                                           1                  (A recess was taken from 11:10 a.m. to
  2                         Q. Was It your Impression that he was sleeping                2             11:21 a.m.}
  3                               during that whole time?                                 3                       VIDEOGRAPHER: Back on the record
  4                         A. During what whole time?                                    4             11:21.
  5                         Q. During the whole time between the time you                 5          BY MR. GIROUX:
  6                               saw him and the time that Dr. Borick saw him            6          Q. Doctor, just a few questions. I think I'll
  7                               at 7:00 o'clock in the morning.                         7             be about five minutes and I'll be done and
  8                                    MR. DAY: Object to fonn;                           8             then others will have questions for you.

                                                                                                                                                           1~
  9                            foundation.                                                9          A. Okay.
 10                         A. I don't know.                                             10          Q, Are you from Wichita?
 11                         Q. Would you expect him to have a Glasgow Coma               11          A. I'm not.
 12                               Scale at 6:30of15?                                     12          Q. Where are you from originally?
 13                                           MR. DAY: Object to form;                   13          A. Eudora, Kansas.
 14                                foundation.                                           14          Q. Okay. And that's up In the Kansas City area?
 15                         A. I'm not sure. If he was sleeping, you                     15          A. It's close to Lawrence.
 16                            wouldn't assess a GCS.                                    16          Q. Okay. And then where did you go undergrad?
 17                         Q. Okay. if there Is one in the record that                  17          A. Kansas State.
 18                               says that his Glasgow Coma Scale at 6:30 was           18          Q. And then you went to Case Western?
 19                               15, would that indicate to you, at least,              19          A. That's correct.
 20                               that he was tested?                                    20          Q. And then what's the plans when you complete
 21                         A. Yes, if there's one documented, then it would             21             your residency in May?
 22                            have had to have been tested.                             22          A. Looking for a job right now so going to stay
 23                         Q, And then in order to do a Glasgow Coma Scale,             23             in Kansas. I just don't know where yet.
 24                               and if I'm asking the same question again, I           24          Q. Do you want to stay in the Wichita area?
 25                               apologize.                                             25          A. We're looking in smaller towns near Kansas
      '···   1.   ••   --     •   '·'




                                                                                                                         29 (Pages 113 to 116)
KELLEY REPORTING ASSOCIATES, LTD                                              515 S. MAIN, STE 105                                    WICHITA, KANSAS
                                                                                  316.267.8200                                                         67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 30 of 33




                                                         Page 117                                                              Page 119
  1           City.                                                     1               anything else.
  2      Q. If I asked this, I apologize.    I don't ask                2                       MR. GRIBBLE: I have no
  3           repeated questions, but at any point in time              3               questions. Thank you, sir.
  4           during D         s hospitalization, did you               4                        MS. WATSON: I have no queslions.
  5           learn from any source about D              's stroke,     5               Thank you.
  6           the cause of his stroke and when It occurred?             6                        MR. YOUNG: I do not have any
  7                     MR. DAY: Object to foundalion.                  7               questions at this time. Thank you.
  8      A. I don't recall specifically learning about a                8                        MS. WOODS: I have no questions.
  9           stroke. but I recall learning about the                   9               Thank you.
 1o           respiratory arrest on the floor.                         10                        MS. COLE: No questions.
 11      a.    And then without getting into any discussions           11                       CROSS-EXAMINATION
 12           with your attorney, or attorneys, have you               12          BY MR. DENNING:
 13           learned, since          's hospitalization,              13          Q. I do have a few questions for you. My name
 14           anything about when the stroke occurred and              14               Is Dustin Denning. I represent CEP America
 15           what caused the stroke?                                  15               Kansas In this lawsuit
                                                                                                                                             ..
 16                     MR. YOUNG: Object to form.                     16                   Dr. Hartpence, were you rushed at all
 17                     MR. DAY: Object lo form and                    17               during your examination and assessment of            •·.
 18           foundation.                                              18               D
 19      A. I've read the record about the brain mass and              19          A. No, sir.
 2o           the problems ensuing from that.                          20          Q. You made       a comment earlier and I wanted to
 21      Q. The record being the Via Christi record?                   21               followup on that.
 22      A. Correct.                                                   22                   Was he your only responsibility or
 23      a.    You haven't looked at any other medical                 23               focus at that time that morning?
                                                                                                                                             j:
 24           records of D                                             24          A. From What I recall, yes. And usually the               1·.
 25      A. No.                                                        25               senior resident v.ill protect the intern from        1·

·---------·-------------------·--- - ·                                                                                                  --
                                                         Page 118                                                              Page 120
  1      Q. He was transferred from Via Christi to                      1               having two admissions at the same lime. So
  2           Children's Mercy.                                         2               we'll focus on one, and then if there was             i
  3                   Do you understand that?                           3               another one, I would have waited till I was
  4      A. Correct. I read that in the record.                                         done with that.
                                                                                                                                               .,
  s      Q. But any subsequent records after he was                     5          Q. Okay.      Do you think that you are thorough
  6           discharged or transferred from Via Christi,               6               when you take a history from a patient or a
  7           you haven't reviewed any of those?                        7               patient's family member?
  8      A. That's correct. I have not reviewed any                     8          A. Yes.
                                                                                                                                              ,,
  9            other records.                                           9          Q. Do you believe that you were thorough In this
 1o      Q. There was a - there was testimony that was                 10               case In taking a history?
 11           provided yesterday by a Nurse Angela Walker              11          A. Yes.
 12           that said that It was - the nurse or nurses              12          Q. You talked about bringing In your laptop Into           1·
 13           were infonned that when doing rounds on                  13               the exam room.
 14           patients, to round on D            last.                 14                   You recall that testimony?
 15                   Were you involved In any conversation            15          A. Yes.
 16           with the nurses about rounding on D                      16          a.    And do you sit down at a - on a chair at
                                                                                                                                                   i
 17           last?                                                    17               kind of a desk or workstation to type?
                                                                                                                                                   '..
 18      A. No.                                                        18          A. I always try to sit down and be eye to eye
 19      Q. Does that ring any bells, that question?                   19               with the parent or the patient. And                        '
 2o      A. No, it does not.                                           20               usually - sometimes it's on my lap,                    :•
 21                      MS. WOODS: Object to form.                    21               sometimes there's like a little table you can
 22       BY MR. GIROUX:                                               22               adjust the height of and I'll use that. but I
 23      Q. Have you understood my questions today?                    23               don't recall what I did in this instance.
 24      A. Yes, sir.                                                  24          a.    Okay. And as I understand your testimony,
 25                      MR. GIROUX: I don't have                      25               you've got your laptop open, you've got the
                                                                                                                                               L•


                                                                                                          30 (Pages 117 to 120)
KELLEY REPORTING ASSOCIATES, LTD                            515 S. MAIN, STE 105                                       WICHITA, KANSAS
                                                                316.267.8200                                                      67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 31 of 33




                                                   Page 121                                                                                           Page 123
     1     exam note open, and you start typing Into                    1                         tell you about any of that stuff?
     2     that note when taking a history?                             2                    A. That's correct.
     3   A. Correct.                                                    3                                        MR. GIROUX: Object to form;
     4   Q. Okay. Are you literally typing In as, in                    4                         that's contrary to his earlier testimony.
     5     this case, Kelli Morgan is conveying to you                  5                                        MR. DENNING: I think •• he said
     6              s history?                                          6                         that's correct.
     7   A. Yes.                                                        7                    A. That's correct. Sorry.
     8   Q. Okay. Are you trying to type stuff in word                  8                                        MR. DENNING: Thank you. That's
     9      for word?                                                   9                         all I have.
 10      A. I try to.                                                  10                                        CROSS-EXAMINATION
 11      Q. If Kelli had told you that D        had a                  11                    BY MR. DAY:
 12        sudden onset of headache the day before at                  12                    Q. Doctor, I have Just one quick series.
 13        church where he clutched the back of his head               13                                  You mentioned the subject of a
 14        and screamed out in pain, if she had told you               14                         headache and dizziness came up during the
 15        that, is that something that would have ended               15                         review of symptoms - or systems and - is
 16         up In your HPI?                                            16                         that correct?
 17      A. Yes, most certainty.                                       17                    A. That's correct.
 18      Q. All right. If she told you that D       s                  18                    Q. And I just want to make sure the record's
 19        eyeballs were protruding from his skull and                 19                         clear on what that means.
 2   o      he was not able to close his eyes, is that                 20                                  When Mrs. Morgan came in and described
 21         something that you would have recorded in the              21                         what her concerns were, did she mention
 22         history?                                                   22                         either headache or dizziness?
 23      A. Yes.                                                       23                    A.       No, that was not her primary concern.
 24      Q. Because that would be a significant thing to               24                    Q. Just so the record's clear: Are you saying
 25         know, wouldn't it?                                         25                         that came up when you went through the list


                                                   Page 122                                                                                            Page 124
     1   A. That would be very significant. yes.                        1                         of questions that you asked?
     2   Q. If she told you that D         s eyes had been              2                    A. Yes. So when I started asking about
     3      rolling into the back of his head, is that                  3                         associated symptoms, that was when it came
     4      something that you would have recorded?                     4                         up.
     5   A. Yes, I would have recorded that.                            5                    Q. Within medicine, Is there a signlflcant
     6   Q. If she told you that D         had sensitivity              6                         distinction made between what appears In the
     7      to light. Is that something that you would                  7                         review of systems versus what's the chief
     8      have placed In your note?                                   8                         complaints that bring the patient In?
     9   A. Yes.                                                        9                    A. Yes. the chief complaint is really where you
 1O      Q. If she told you that D         was slurring                10                         dive into the details.
 11         words, Is that something you would have                    11                                        MR. DAY: That's all I have.
 12         recorded?                                                  12                                    REDIRECT EXAMINATION
 13      A. Yes.                                                       13                    BY MR. GIROUX:
 14      Q. If she told you that           was unbalanced,             14                    Q. Just a couple followup.
 15         would you have recorded that?                              15                                  When you see D                    first. the first
 16      A. Yes, I would have.                                         16                         thing that you did was gather the history;
 17      Q. If she told you that           had difficulty              17                         right?                                                                       i
 18         standing or walking, would you have placed                 18                    A. From the mother, correct.                                                     1:
 19         that into your note?                                       19                    Q. That's right. And then you do the review of
 20      A. Yes.                                                       20                         systems?
 21      Q. Because those are all significant findings;                21                    A. The HPI and the review of systems can happen
 22         Is that right?                                             22                         in conjunction.
 23      A. They are. yep.                                             23                    Q, Okay. So the way I read the history of
 24      Q. And because none of that appears In your HPI,              24                         physical - the history of present Illness,
 25         Is it fair to say that Kelli Morgan didn't                 25                         she says: On Sunday, patient complained of

                                                                   -        ·   ..   """""   •""'·'    .   ...        .    .,   ·"----   .                      - .....   "



                                                                                                                          31 (Pages 121 to 124)
KELLEY REPORTING ASSOCIATES, LTD                         515 S. MAIN, STE 105                                                                 WICHITA, KANSAS
                                                             316.267 .8200                                                                               67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 32 of 33




                                                       Page 125                                                            Page 127
  1           headache, dizziness and worsening nausea and               1               history that's not just the HPI that takes       I:
  2           several episodes of emesis.                                2               time.
  3      A. Correct.                                                     3                          MR. GIROUX: I have nothing            Ii
  4      a.    To me that would suggest that you're having               4               further.
  5           this conversation, you're gathering the                   5                           MR. DAY: I think we're done.
  6           history from mom, and she's providing you                 6                           MR. GIROUX: Thank you, sir.
  7           that Information separate from the review of              7                           THE WITNESS: Thanks.
  B           systems; Is that fair?                                    8                           VIDEOGRAPHER: Off the record
  9      A. Can you rephrase that. Let me pull up the                   9                11:31.
 10           note.                                                    10                      (Deposition concluded at 11 :31 a.m.)
                                                                                                                                          I
 11      a.    That's fine. I'll let you pull It up first              11
 12      A. Okay. Okay. Sorry. Can you say that again.                 12
 13      Q. Yeah. In review of the history of present                  13
 14           illness, it looks like the history that you              14
 15           gathered from mom, which Is separate from the            15
 16           review of systems, Is that on Sunday, patient            16
 17           complained of headache, dizziness and                    17
 18           worsening nausea and episodes of emesls.                 18
                                                                                                                                          I:
 19      A. Correct.                                                   19
 20      Q. So that would      be separate than the review of          20
 21           systems?                                                 21
 22      A. Nol necessarily. So during the HPI, when I'm               22
 23           obtaining history from a patient, you ask --             23
 24           first, you let them talk. You get the                    24
 25           information. And then you ask, did he have               25
1------------------------1-----------------------1··
                                                       Page 126                                                            Page 128
  1           any of this, did he have any of this. And                 1           I have read or have had read to me the foregoing
  2           typically that's towards the end of my HPI                2      testimony recorded on pages 5 to 127. inclusive, and the
                                                                        3      same is true and correct to my knowledge and belief.
  3           when I'm asking those additional questions
                                                                        4
  4           'cause I've already gone through what our
                                                                        5
  5           chief complaint was. And so when you gel                  6               CONNOR HARTPENCE, M.D.                 {Date)
  6           down lo the headache, dizziness, worsening                7
  7           nausea, several episodes of emesis on Sunday,             8                                                                 I:'
                                                                        9
  B           and then the next line is "he denies these."
                                                                       10      STATE OF           )
  9           So it's - the review of systems and the HPI                                   ) ss:
 10           can be in conjunction.                                   11               COUNTY)
 11      Q. Okay. Well, when you first went In, I mean,                12      Subscribed and sworn to before me. the
 12           tell me all the history.                                 13      undersigned authority, this, the day of
                                                                       14
 13                Did mom just kind of open up and tell
                                                                       15
 14           you exactly what happened?                               16
 15      A. I don't recall specifically what the                               Notary Public
 16           conversation was, but I would have asked                 17
 17           broad questions to start.                                18
                                                                       19      (Commission Expires)
 18      Q, It seems like If you spent 15 or 20 minutes
                                                                       20
 19           taking a history, and you have one paragraph             21
 20           that is noted In the history of present                  22
 21           Illness, there's probably a lot of                       23
 22           lnfonnatlon that she told you that just                          MORGAN v. WESLEY MEDICAL CENTER, LLC, et al.
                                                                       24
 23           didn't make It to the chart.
                                                                       25
 24                   MR. DENNING: Object to form.                     26
 25      A. I mean, there's a lot of information in the                27



                                                                                                       32 (Pages 125 to 128)
KELLEY REPORTING ASSOCIATES, LTD                            515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                                316.267.8200                                                          67202
Case 2:18-cv-02158-KHV Document 431-8 Filed 04/23/20 Page 33 of 33




                                                    Page 129
  1                      CERTIFICATE
  2    STATE OF KANSAS)
                   ) ss:
  3    SEDGWICK COUNTY)
  4         I, RICK J. FLORES, CSR, a Certified Shorthand
  5    Reporter for the State of Kansas, do hereby certify that
   6   the within-named witness was by me first duly sworn to
  7    testify the truth, that the testimony given in response
  8    to the questions propounded, as herein set forth, was
  9    first taken in machine shorthand and reduced to writing
 10    with computer-aided transcription, and Is a true and
 11    correct record of the testimony given by the witness. I
 12    certify that review of the testimony was requested by the
 13    witness or the parties. If any changes are made by the
 14    deponent during the time period allowed, they will be
 15    appended to the transcript.
 16         I further certify that I am not a relative or
 17    employee or attorney or counsel of any of the parties, or
 18    a relative or employee of such attorney or counsel, or
 19    financially interested in the action.
 20         WITNESS my hand and official seal at Wichita,
 21    Sedgwick County, Kansas, this           day of
 22
 23
 24
                        RICK J. FLORES, CSR
 25                     515 South Main, Suite 108
                        Wichita, KS 67202
 26                     (800) 654-8684
 27




                                                                                             I




                                                                                             I~
                                                                                             I!




                                                                             33 (Page 129)
KELLEY REPORTING ASSOCIATES, LTD                      515 S. MAIN, STE 105   WICHITA, KANSAS
                                                          316.267.8200                  67202
